EXHIBIT 10(b)


 
AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF AUGUST 3, 2010


BY AND AMONG


SOUTHERN UNION COMPANY
as the Borrower


AND


THE BANKS NAMED HEREIN
as the Banks


AND


MIZUHO CORPORATE BANK (USA)
as the Administrative Agent, Lead Left Arranger and Bookrunner


AND


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Joint Lead Arranger, Bookrunner and Syndication Agent
 


 
AND
 
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents

1936560v8
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
                                                                        Page
 
 
1.      DEFINITIONS                                                          1              1

 
1.1
Defined
Terms                                                                                                                                                                                                                                                                    
 1
 

 
1.2
Terms
Generally                                                                                                                                                                                                                                                               
 14
 

 
1.3
Accounting Terms; Change in
GAAP                                                                                                                                                                                                                          
15
 

 
2.      THE
LOANS                                                                                                                                                                                                                                                                                              
 15

 
2.1
The
Loans                                                                                                                                                                                                                                                                           
 15
 

 
2.2
Making of
the Loans                                                                15
 

 
2.3
Repayment of
Loans                                                                                                          
16
 

 
2.4
Termination of the Commitments                                                16
 

 
2.5
Prepayments                                                          16
 

 
2.6
Interest                                                        17
 

 
2.7
Fees                                                           18
 

 
2.8
Conversion of Loans                                                    18
 

 
2.9
Additional Interest Rate Provisions, Increased Costs,
Etc.                                             18
 

 
2.10
Payments and Computations                                                 21
 

 
2.11
Taxes                                                         22
 

 
2.12
Sharing of Payments, Etc.                                                   25
 

 
2.13
Evidence of Debt                                                     26
 

 
2.14
Replacement of Banks                                                   26
 

 
3.      INTENTIONALLY
OMITTED                                                         27
 
4.      INTENTIONALLY OMITTED                                                           27
 
5.      INTENTIONALLY
OMITTED                                                         27
 
6.      INTENTIONALLY
OMITTED                                                      27
 
7.      REPRESENTATIONS AND
WARRANTIES                                                    27

 
7.1
Organization and
Qualification                                                     27
 

 
7.2
Financial Statements                                                    27
 

 
7.3
Litigation                                                        28
 

 
7.4
Default                                                         28
 

 
7.5
Title to Assets                                                      28
 

 
7.6
Payment of Taxes                                                     28
 

 
7.7
Conflicting or Adverse Agreements or
Restrictions                                           28
 

 
7.8
Authorization, Validity, Etc                                                  29
 

 
7.9
Investment Company Act Not
Applicable                                             29
 

 
7.10
Intentionally Omitted                                                    29
 

 
7.11
Regulations T, U and X                                                     29
 

 
7.12
ERISA                                                         29
 

 
7.13
No Financing of Certain Security
Acquisitions                                           30
 

 
7.14
Franchises, Co-Licenses, Etc                                                  30
 

 
 
i

--------------------------------------------------------------------------------

 

 
7.15
Lines of Business                                                     30
 

 
7.16
Environmental Matters                                                      30
 

 
8.      CONDITIONS                                                           31

 
8.1
Representations True and No
Defaults.                                              31
 

 
8.2
Governmental Approvals                                                   31
 

 
8.3
Compliance With Law                                                   31
 

 
8.4
Notice of Borrowing and Other
Documents                                            31
 

 
8.5
Payment of Fees and Expenses                                                   
31
 

 
8.6
Loan Documents, Opinions and Other
Instruments                                          32
 

 
8.7
Financial Condition                                                     32
 

 
9.      AFFIRMATIVE COVENANTS 32

 
9.1
Financial Statements and
Information                                              32
 

 
9.2
Lease and Investment Schedules                                                 
33
 

 
9.3
Books and Records                                                       34
 

 
9.4
Insurance                                                        34
 

 
9.5
Maintenance of Property                                                       34
 

 
9.6
Inspection of Property and Records                                              
34
 

 
9.7
Existence, Laws, Obligations                                                  34
 

 
9.8
Notice of Certain Matters                                                  34
 

 
9.9
ERISA                                                           35
 

 
9.10
Compliance with Environmental Laws                                             
35
 

 
9.11
Use of Proceeds                                                      36
 

 
9.12
PG2A Clauses                                                       36
 

 
10.      NEGATIVE
COVENANTS                                                       36

 
10.1
Capital Requirements                                                    36
 

 
10.2
Mortgages, Liens, Etc                                                   36
 

 
10.3
Debt                                                          37
 

 
10.4
Loans, Advances and
Investments                                                39
 

 
10.5
Stock and Debt of Subsidiaries                                                40
 

 
10.6
Merger, Consolidation, Etc                                                   40
 

 
10.7
Supply and Purchase Contracts                                                41
 

 
10.8
Sale or Other Disposition of
Assets                                                41
 

 
10.9
Discount or Sale of
Receivables                                                42
 

 
10.10
Change in Accounting Method                                                42
 

 
10.11
Restricted Payment                                                        42
 

 
10.12
Securities Credit
Regulations                                                          42
 

 
10.13
Nature of Business; Management                                                 
43
 

 
10.14
Transactions with Related
Parties                                                43
 

 
10.15
Hazardous Materials                                                     43
 

 
11.      EVENTS OF DEFAULT;
REMEDIES                                                        43

 
11.1
Failure to Pay Principal or
Interest                                                 43
 

 
11.2
Failure to Pay Fees or Other
Amounts                                              44
 

 
11.3
Other Debt Default                                                        44
 

 
 
ii

--------------------------------------------------------------------------------

 

 
11.4
Misrepresentation or Breach of
Warranty                                              44
 

 
11.5
Violation of Negative
Covenants                                                    44
 

 
11.6
Violation of Other Covenants,
Etc                                                  44
 

 
11.7
Bankruptcy and Other Matters                                                 44
 

 
11.8
Dissolution                                                       44
 

 
11.9
Undischarged Judgment                                                   45
 

 
11.10
Environmental Matters                                                   45
 

 
11.11
Change of Control                                                     45
 

 
11.12
Other Remedies                                                      45
 

 
11.13
Remedies Cumulative                                                     45
 

 
12.      THE AGENT                                                           46

 
12.1
Authorization and Action                                                  46
 

 
12.2
Agent’s Reliance, Etc                                                    46
 

 
12.3
Defaults                                                         47
 

 
12.4
Mizuho and Affiliates                                                    47
 

 
12.5
Non-Reliance on Agent and Other
Banks                                                47
 

 
12.6
Indemnification                                                       47
 

 
12.7
Successor Agent                                                     48
 

 
12.8
Agent’s Reliance                                                      48
 

 
12.9
No Other Duties, Etc                                                    48
 

 
13.      MISCELLANEOUS                                                         49

 
13.1
Representation by the Banks                                                  49
 

 
13.2
Amendments, Waivers, Etc                                                    49
 

 
13.3
Reimbursement of Expenses                                                  50
 

 
13.4
Notices                                                          50
 

 
13.5
Governing Law; Venue                                                    50
 

 
13.6
Survival of Representations, Warranties and
Covenants                                              51
 

 
13.7
Counterparts                                                           51
 

 
13.8
Separability                                                       51
 

 
13.9
Descriptive Headings                                                     51
 

 
13.10
Accounting Terms                                                     51
 

 
13.11
Limitation of Liability                                                     51
 

 
13.12
Set-Off                                                           52
 

 
13.13
Sale or Assignment.                                                       52
 

 
13.14
Non U.S. Banks                                                      55
 

 
13.15
Interest                                                         55
 

 
13.16
Indemnification                                                       56
 

 
13.17
Payments Set Aside                                                    57
 

 
13.18
Loan Agreement Controls                                                       
57
 

 
13.19
Obligations Several                                                         57
 

 
13.20
Pro Rata Treatment                                                          57
 

 
13.21
Final Agreement                                                      58
 

 
13.22
Waiver of Jury Trial                                                    58
 

 
13.23
USA Patriot Act Notice                                                    58
 

 
13.24
No Fiduciary Duty                                                     58
 



 
iii

--------------------------------------------------------------------------------

 
 
Exhibits:
 
Exhibit A                     Form of Note
Exhibit B                     Form of Notice of Borrowing
Exhibit C                     Form of Assignment and Acceptance


 


 
1936560v8                                                                     

 
iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement dated as of August 3, 2010, is
entered into by and among SOUTHERN UNION COMPANY, a corporation organized under
the laws of Delaware (hereinafter called the “Borrower”), the financial
institutions listed on the signature pages hereof (collectively, the “Banks” and
individually, a “Bank”), MIZUHO CORPORATE BANK (USA) (“Mizuho”), in its capacity
as administrative agent (the “Agent”) for the Banks hereunder, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agent (in such capacity “Syndication
Agent”), and SUMITOMO MITSUI BANKING CORPORATION and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents, who hereby agree as follows:
 
PRELIMINARY STATEMENTS
 
1.           Reference is hereby made to that certain Credit Agreement dated as
of August 5, 2009 by and between the Borrower, the banks named therein, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as the administrative agent (the “Existing
Agreement”), pursuant to which the banks party thereto made, in the aggregate, a
$150,000,000 term loan to the Borrower, which principal amount remains
outstanding as of the date hereof.
 
2.           The Borrower desires to amend and restate the Existing Agreement to
obtain from the Banks a senior term loan financing in an aggregate principal
amount of $250,000,000 (the “Financing”), to be used by the Borrower to
refinance the amounts outstanding under the Existing Agreement and for the
Borrower’s general corporate purposes.
 
3.           The Banks have indicated their willingness to provide the
Financing, but only on and subject to the terms and conditions of this
Agreement, and the parties hereto agree to amend and restate the Existing
Agreement pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Agreement in its entirety and agree as follows:
 
1.  
DEFINITIONS

 
1.1  
Defined Terms.

 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Additional Costs” shall mean, with respect to any Rate Period in the case of
any Eurodollar Rate Loan, all costs, losses or payments, as determined by any
Bank in its sole and absolute discretion (which determination shall be
conclusive in the absence of manifest error) that such Bank or its Domestic
Lending Office or its Eurodollar Lending Office does, or would, if such
Eurodollar Rate Loan were funded during such Rate Period by the Domestic Lending
Office or the Eurodollar Lending Office of such Bank, incur, suffer or make by
reason of:
 
(a) any and all present or future taxes (including, without limitation, any
interest equalization tax or any similar tax on the acquisition of debt
obligations, or any stamp or registration tax or duty or official or sealed
papers tax), levies, imposts or any other charge of any nature whatsoever
imposed by any taxing authority on or with regard to any aspect of the
transactions contemplated by this Agreement, except such taxes as may be
measured by the overall net income of such Bank or its Domestic Lending Office
or its Eurodollar Lending Office and imposed by the jurisdiction, or any
political subdivision or taxing authority thereof, in which such Bank’s Domestic
Lending Office or its Eurodollar Lending Office is located; and
 
 
1

--------------------------------------------------------------------------------

 
(b) any increase in the cost to such Bank of agreeing to make or making, funding
or maintaining any Eurodollar Rate Loan because of or arising from (i) the
introduction of, or any change (other than any change by way of imposition or
increase of reserve requirements, in the case of any Eurodollar Rate Loan,
included in the Eurodollar Rate Reserve Percentage) in or in the interpretation
or administration of, any law or regulation or (ii) the compliance with any
request from any central bank or other governmental authority (whether or not
having the force of law).
 
“Affiliate” shall mean any Person controlling, controlled by or under common
control with any other Person.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise. If any Person shall own, directly
or indirectly, beneficially or of record, twenty percent (20%) or more of the
voting equity (whether outstanding capital stock, partnership interests or
otherwise) of another Person, such Person shall be deemed to be an Affiliate.
 
“Agent” shall have the meaning set forth in the preamble hereto.
 
“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
August 3, 2010, as the same may be amended, modified, supplemented or restated
from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounds upward
to the nearest 1/16 of 1%) equal to the greatest of: (i) the Prime Rate in
effect on such day; (ii) the Federal Funds Rate in effect for such day plus
one-half of one percent (1/2%) or (iii) the Eurodollar Rate for a one month Rate
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent (1%).  Any change in the Alternate Base
Rate due to a change in the Prime Rate, Federal Funds Rate or such Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, Federal Funds Rate or such Eurodollar Rate, respectively.
 
“Alternate Base Rate Loan” shall mean any Loan which bears interest at the
Alternate Base Rate, plus the Applicable Margin.
 
“Applicable Lending Office” shall mean, with respect to each Bank, such Bank’s
(a) Domestic Lending Office in the case of an Alternate Base Rate Loan; and (b)
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” means, for any day, with respect to any Alternate Base Rate
Loan or Eurodollar Rate Loan, as the case may be, the applicable rate per annum
set forth below, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Senior Funded Debt:
 
Rating of the Borrower’s unsecured, non-credit enhanced Senior Funded Debt
Eurodollar Rate Loans
Alternate Base Rate Loans
Equal to or greater than Baa1 by Moody’s or BBB+ by S&P
1.75%
0.75%
Equal to Baa2 by Moody’s or BBB by S&P
2.00%
1.00%
Equal to Baa3 by Moody’s or BBB- by S&P
2.125%
1.125%
Equal to Ba1 by Moody’s or BB+ by S&P
2.50%
1.50%
Less than Ba1 by Moody’s and less than BB+ by S&P
2.75%
1.75%



Notwithstanding the foregoing provisions, in the event that ratings of the
Borrower’s Senior Funded Debt under S&P and under Moody’s fall within different
rating categories which are not functional equivalents, the Applicable Margin
shall be based on the higher of such ratings if there is only one category
differential between the functional equivalents of such ratings, and if there is
a two category differential between the functional equivalents of such ratings,
the component of pricing from the grid set forth above shall be based on the
rating category which is then in the middle of or between the two category
ratings which are then in effect, and if there is greater than a two category
differential between the functional equivalents of such ratings, the component
of pricing from the grid set forth above shall be based on the rating category
which is then one rating category above the lowest of the two category ratings
which are then in effect.  Additionally, in the event that the Borrower
withdraws from having its Senior Funded Debt being rated by Moody’s or S&P, so
that one or both of such ratings services fails to rate the Borrower’s Senior
Funded Debt, the component of pricing from the grid set forth above for purposes
of determining the Applicable Margin for all Rate Periods commencing thereafter
shall be 2.75% for a Eurodollar Rate Loan and, 1.75% for Alternate Base Rate
Loans until such time as Borrower subsequently causes its Senior Funded Debt to
be rated by both of said ratings services.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank that is not a Defaulting Bank, (b) an Affiliate of a Bank
that is not a Defaulting Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank that is not a Defaulting Bank.
 
“Assignment and Acceptance” shall have the meaning set forth in Section 13.13.
 
“Bank” shall have the meaning set forth in the preamble hereto and shall include
the Agent, in its individual capacity.
 
 
3

--------------------------------------------------------------------------------

 
“Borrower” shall have the meaning set forth in the preamble hereto.
 
“Borrowing” shall mean a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Rate Period made
by each of the Banks pursuant to Section 2.1.
 
“Business Day” shall mean a day when the Agent is open for business, provided
that, if the applicable Business Day relates to any Eurodollar Rate Loan, it
shall mean a day when the Agent is open for business and banks are open for
business in the London interbank market and in New York City.
 
“Capital Lease” shall mean any lease of any Property (whether real, personal, or
mixed) which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of the lessee.
 
“Capitalized Lease Obligations” shall mean, for the Borrower and its
Subsidiaries, any of their obligations that should, in accordance with GAAP, be
recorded as Capital Leases.
 
“Cash Interest Expense” shall mean, for any period, total interest expense to
the extent paid in cash (including the interest component of Capitalized Lease
Obligations) of the Borrower and any Subsidiary for such period all as
determined in conformity with GAAP.
 
“Change of Control” shall occur if any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute) shall have acquired beneficial
ownership of thirty-five percent (35%) or more on a fully diluted basis of the
voting and/or economic interests in the Borrower and within ninety (90) days of
the announcement of the Change of Control, Moody’s or S&P announce a downgrade
below investment grade or a withdrawal of their respective ratings as a result
of the Change of Control.
 
“Change of Ownership” shall occur if any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute) shall have acquired beneficial
ownership of thirty-five percent (35%) or more on a fully diluted basis of the
voting and/or economic interests in the Borrower.
 
“Citrus” shall mean Citrus Corp., a Delaware corporation.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.
 
“Commitment” shall have the meaning set forth in Section 2.1 and “Commitments”
shall mean, collectively, the Commitments of all of the Banks.
 
 
4

--------------------------------------------------------------------------------

 
“Consolidated Net Worth” shall mean, for any period for the Borrower and all
Subsidiaries, (a) the sum of the following consolidated items, all determined in
accordance with GAAP and without duplication: the consolidated stockholders’
equity of all classes of stock (whether common, preferred, mandatorily
convertible preferred or preference) of the Borrower and its Subsidiaries; the
Equity-Preferred Securities; the other preferred securities of the Borrower’s
Subsidiaries not constituting Equity-Preferred Securities; and the minority
interests in the Borrower’s Subsidiaries, less (b) the sum of the following
consolidated items, without duplication: the book amount of any deferred charges
(including, but not limited to, unamortized debt discount and expenses,
organization expenses, experimental and development expenses, but excluding
prepaid expenses) that are not permitted to be recovered by the Borrower or its
applicable Subsidiaries under rates permitted under rate tariffs, plus (c) the
sum of all amounts contributed or paid by the Borrower to the Rabbi Trusts for
purposes of funding the same, but only to the extent such contributions and
payments are required to be deducted from the consolidated stockholders’ equity
of the Borrower and its Subsidiaries in accordance with GAAP.
 
“Consolidated Total Capitalization” shall mean at any time the sum of: (a)
Consolidated Net Worth at such time; plus (b) the principal amount of
outstanding Debt (other than Equity-Preferred Securities (to the extent included
in Debt of the Borrower and its Subsidiaries) not to exceed 10% of Consolidated
Total Capitalization [calculated for purposes of this clause without reference
to any Equity-Preferred Securities]) of the Borrower and its Subsidiaries.
 
“Consolidated Total Indebtedness” shall mean all Debt of the Borrower and all
Subsidiaries including, without limitation, any current maturities and all
obligations under any Receivables Purchase and Sale Agreement thereof, plus,
without duplication, all amounts outstanding under standby letters of credit
and, without duplication, all Facility Letter of Credit Obligations, less,
without duplication and to the extent included in Debt of the Borrower and its
Subsidiaries, Equity-Preferred Securities not to exceed 10% of Consolidated
Total Capitalization (calculated for purposes of this clause without reference
to any Equity-Preferred Securities).
 
“Conversion”, “Convert” and “Converted” each shall refer to a conversion of
Loans of one type into Loans of the other type pursuant to Section 2.8.
 
“Debt” means (without duplication), for any Person indebtedness for money
borrowed determined in accordance with GAAP but in any event including, (a)
indebtedness of such Person for borrowed money or arising out of any extension
of credit to or for the account of such Person (including, without limitation,
extensions of credit in the form of reimbursement or payment obligations of such
Person relating to letters of credit issued for the account of such Person) or
for the deferred purchase price of property or services, except indebtedness
which is owing to trade creditors in the ordinary course of business and which
is due within thirty (30) days after the original invoice date; (b) indebtedness
of the kind described in clause (a) of this definition which is secured by (or
for which the holder of such Debt has any existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness or
obligations; (c) Capitalized Lease Obligations of such Person; and (d)
obligations under direct or indirect Guaranties.  Whenever the definition of
Debt is being used herein in order to compute a financial ratio or covenant
applicable to the consolidated business of the Borrower and its Subsidiaries,
Debt which is already included in such computation by virtue of the fact that it
is owed by a Subsidiary of the Borrower will not also be added by virtue of the
fact that the Borrower has executed a guaranty with respect to such Debt that
would otherwise require such guaranteed indebtedness to be considered Debt
hereunder.  Nothing contained in the foregoing sentence is intended to limit the
other provisions of this Agreement which contain limitations on the amount and
types of Debt which may be incurred by the Borrower or its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
“Debtor Laws” shall mean all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws, or general equitable principles from time to time in effect
affecting the rights of creditors generally.
 
“Default” shall mean any of the events specified in Section 11, whether or not
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.
 
“Defaulting Bank” means any Bank, as determined by the Agent, that has
(a) failed to fund any portion of its Loans within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Agent or any other Bank any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (c) (i) become or is insolvent or has a parent company that has
become or is insolvent or is determined to be insolvent by any Governmental
Authority having regulatory authority over such Person, or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Bank shall not become a Defaulting Bank solely as a result of the
maintenance of an ownership interest in such Bank or Person controlling such
Bank or the exercise of control over a Bank or Person controlling such Bank by a
Governmental Authority or an instrumentality thereof.
 
“Dollars” and “$” shall mean lawful currency of the United States of America.
 
“Domestic Lending Office” shall mean, with respect to each Bank, the office of
such Bank located at its “Address for Notices” set forth below the name of such
Bank on the signature pages hereof or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Agent.
 
 
6

--------------------------------------------------------------------------------

 
“EBDIT” shall mean for any period the sum of (a) consolidated net earnings for
the Borrower and its Subsidiaries (excluding for all purposes hereof all
extraordinary items), plus (b) each of the following to the extent actually
deducted in deriving such net earnings:  (i) depreciation and amortization
expense; (ii) interest expense and (iii) federal and state income taxes; in each
case before adjustment for extraordinary items, as shown in the financial
statements of the Borrower and its Subsidiaries referred to in Section 7.2
hereof (excluding for all purposes hereof all extraordinary items), and
determined in accordance with GAAP, and (c) plus (or minus, if applicable) the
net amount of non-cash deductions from (or additions to, if applicable) such net
earnings for such period attributable to fluctuations in the market price(s) of
securities which the Borrower is obligated to purchase in future periods under
any of the Rabbi Trusts, but only to the extent that such deductions (or
additions, if applicable) are required to be taken in accordance with GAAP.
 
“Eligible Assignee” shall mean: (i) any Bank that is not a Defaulting Bank, or
any Affiliate of any Bank that is not a Defaulting Bank, any Approved Fund, or
any institution 100% of the voting stock of which is directly or indirectly
owned by such Bank or by the immediate or remote parent of such Bank; or (ii) a
commercial bank, a foreign branch of a United States commercial bank, a domestic
branch of a foreign commercial bank, a thrift or other financial institution
having in each case assets in excess of $1,000,000,000.00.
 
“Environmental Law” shall mean (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. § 9601 et seq.), as amended from
time to time, and any and all rules and regulations issued or promulgated
thereunder (“CERCLA”); (b) the Resource Conservation and Recovery Act (as
amended by the Hazardous and Solid Waste Amendment of 1984, 42 U.S.C.A. § 6901
et seq.), as amended from time to time, and any and all rules and regulations
promulgated thereunder (“RCRA”); (c) the Clean Air Act, 42 U.S.C.A. § 7401 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (d) the Clean Water Act of 1977, 33 U.S.CA § 1251 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (e) the Toxic Substances Control Act, 15 U.S.C.A. § 2601
et seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; or (f) any other federal or state law, statute, rule, or
emulation enacted in connection with or relating to the protection or regulation
of the environment (including, without limitation, those laws, statutes, rules,
and regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing, or transporting of Hazardous Materials) and
any rules and regulations issued or promulgated in connection with any of the
foregoing by any governmental authority, and “Environmental Laws” shall mean
each of the foregoing. “EPA” shall mean the Environmental Protection Agency, or
any successor organization.
 
“Equity-Preferred Securities” means (i) Debt, preferred equity or any other
securities that are mandatorily convertible by the issuer thereof at a date
certain, without cash payment by the issuer, into common shares of stock of the
Borrower or (ii) any other securities (A) that are issued by the Borrower or any
Subsidiary, (B) that are not subject to mandatory redemption at any time,
directly or indirectly, (C) that are perpetual or mature not less than 30 years
from the date of issuance, (D) the Debt component, if any, issued in connection
therewith, including any guaranty, is subordinate in right of payment to all
other unsecured and unsubordinated Debt of the issuer of such Debt component
(including any such guaranty, if applicable), and (E) the terms of which permit
the issuer thereof to defer at any time, without any additional payment or
premium, the payment of any and all interest and/or distributions thereon, as
applicable, to a date occurring after the Maturity Date.
 
 
7

--------------------------------------------------------------------------------

 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations thereof issued by the Internal Revenue Service or the Department
of Labor thereunder.
 
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Eurodollar Lending Office” shall mean, with respect to each Bank, the office of
such Bank located at its “Address for Notices” set forth below the name of such
Bank on the signature pages hereof, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Agent.
 
“Eurodollar Rate” shall mean with respect to the applicable Rate Period in
effect for each Eurodollar Rate Loan, the quotient obtained by dividing (i) the
rate appearing on Reuter Reference LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Rate Period, as the rate for dollar
deposits with a maturity comparable to such Rate Period (or in the event that
such rate quote is not available at such time for any reason, then utilizing the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Rate Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Rate Period) by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Rate Period.
 
“Eurodollar Rate Loan” shall mean any Loan that bears interest at the Eurodollar
Rate, plus the Applicable Margin.
 
“Eurodollar Rate Reserve Percentage” of the Agent for any Rate Period for any
Eurodollar Rate Loan shall mean the reserve percentage applicable during such
Rate Period (or if more than one such percentages shall be so applicable, the
daily average of such percentages for those days in such Rate Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental, or other marginal reserve requirement)
for member banks of the Federal Reserve System with deposits exceeding
$1,000,000,000 with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Rate Period.  The
Eurodollar Rate Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“Event of Default” shall mean any of the events specified in Section 11,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.
 
 
8

--------------------------------------------------------------------------------

 
“Existing Agent” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
capacity as administrative agent under the Existing Agreement.


“Existing Agreement” shall have the meaning given such term in the Preliminary
Statements to this Agreement.
 
“Expiration Date” shall mean the last day of a Rate Period.
 
“Facility Letter of Credit Obligations” shall have the meaning set forth in the
Revolving Credit Agreement, as in effect on the Closing Date.
 
“Facility Notes” shall mean the promissory notes of the Borrower, executed and
delivered under the Revolving Credit Agreement.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
(rounded to the nearest 1/100 of 1%) on overnight federal fund transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average
(rounded to the nearest 1/100 of 1%) of the quotations for such day on such
transactions received by the Agent from federal funds brokers of recognized
standing selected by the Agent.
 
“Funded Debt” means all Debt of a Person which matures more than one year from
the date of creation or matures within one year from such date but is renewable
or extendible, at the option of such Person, by its terms or by the terms of any
instrument or agreement relating thereto, to a date more than one year from such
date or arises under a revolving credit or similar agreement which obligates
Banks to extend credit during a period of more than one year from such date,
including, without limitation, all amounts of any Funded Debt required to be
paid or prepaid within one year from the date of determination of the existence
of any such Funded Debt.
 
“Funding Date” shall mean the date in which each of the conditions precedent set
forth in Section 8 shall have been satisfied or waived by the Banks, and the
Loans are borrowed under Section 2.1.
 
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time, applicable to the circumstances as of the date of determination,
applied consistently with such principles as applied in the preparation of the
Borrower’s audited financial statements referred to in Section 7.2.
 
“General Intangibles” shall mean all of the Borrower’s contract rights now
existing or hereafter acquired, arising or created under contracts or
arrangements for the purchase, sale, storage or transportation of gas or other
Inventory.
 
“Governmental Authority” shall mean any (domestic or foreign) federal, state,
county, municipal, parish, provincial, or other government, or any department,
commission, board, court, agency (including, without limitation, the EPA), or
any other instrumentality of any of them or any other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory,
or administrative functions of, or pertaining to, government, including, without
limitation, any arbitration panel, any court, or any commission.
 
 
9

--------------------------------------------------------------------------------

 
“Governmental Requirement” means any order, permit, law, statute (including,
without limitation, any Environmental Protection Statute), code, ordinance,
rule, regulation, certificate, or other direction or requirement of any
Governmental Authority.
 
“Guaranty” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of
another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to maintain financial covenants, or to assure the payment of such Debt
by an agreement to make payments in respect of goods or services regardless of
whether delivered or to purchase or acquire the Debt of another, or otherwise,
provided that the term “Guaranty” shall not include endorsements for deposit or
collection in the ordinary course of business.
 
“Hazardous Materials” shall mean any substance which, pursuant to any
Environmental Laws, requires special handling in its collection, use, storage,
treatment or disposal, including but not limited to any of the following: (a)
any “hazardous waste” as defined by RCRA; (b) any “hazardous substance” as
defined by CERCLA; (c) asbestos; (d) polychlorinated biphenyls; (e) any
flammables, explosives or radioactive materials; and (f) any substance, the
presence of which on any of the Borrower’s or any Subsidiary’s properties is
prohibited by any Governmental Authority.
 
“Highest Lawful Rate” shall mean, with respect to each Bank, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, due to such Bank pursuant to this Agreement, under
laws applicable to such Bank which are presently in effect, or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
“Indemnified Parties” shall have the meaning set forth in Section 13.16.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Loan in accordance with Section 2.8.
 
“Inventory” means, with respect to the Borrower or any Subsidiary, all of such
Person’s now owned or hereafter acquired or created inventory in all of its
forms and of every nature, wherever located, whether acquired by purchase,
merger, or otherwise, and all raw materials, work in process therefor and
finished goods thereof, and all supplies, materials, and products of every
nature and description used, usable, or consumed in connection with the
manufacture, packing, shipping, advertising, selling, leasing, furnishing, or
production of such goods, and shall include, in any event, all “inventory”
(within the meaning of such term in the Uniform Commercial Code in effect in any
applicable jurisdiction), whether in mass or joint, or other interest or right
of any kind in goods which are returned to, repossessed by, or stopped in
transit by such Person, and all accessions to any of the foregoing and all
products of any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
“Investment” of any Person means any investment so classified under GAAP, and,
whether or not so classified, includes (a) any direct or indirect loan advance
made by it to any other Person; (b) any direct or indirect Guaranty for the
benefit of such Person; provided, however, that for purposes of determining
Investments of the Borrower hereunder, the existing Guaranty by the Borrower of
certain tax increment financing extended by The Fidelity Deposit and Discount
Bank to The Redevelopment Authority of the County of Lackawanna shall be deemed
to not be an Investment; (c) any capital contribution to any other Person; and
(d) any ownership or similar interest in any other Person; and the amount of any
Investment shall be the original principal or capital amount thereof (plus any
subsequent principal or capital amount) minus all cash returns of principal or
capital thereof.
 
“Lead Left Arranger” shall mean Mizuho Corporate Bank (USA), in its capacity as
the Lead Left Arranger and Book Runner.
 
“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien (including without limitation, any such interest arising under
any Environmental Law), or similar charge of any kind (including without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof), or the
interest of the lessor under any Capital Lease.
 
“Loan” or “Loans” shall have the meaning set forth in Section 2.1.
 
“Loan Document” shall mean this Agreement, any Note, or any other document, fee
letter, agreement or instrument now or hereafter executed and delivered by the
Borrower or any other Person in connection with any of the transactions
contemplated by any of the foregoing, as any of the foregoing may hereafter be
amended, modified, or supplemented, and “Loan Documents” shall mean,
collectively, each of the foregoing.
 
“Majority Banks” shall mean at any time Banks holding more than 50% of the
unpaid principal amounts outstanding under the Notes or, if prior to the Funding
Date and no such amounts are outstanding, more than 50% of the aggregate
Commitments.
 
“Material Adverse Effect” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on (a)
the business, assets, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the Borrower’s ability to perform its
Obligations with respect to this Agreement or any of the other Loan Documents,
or (c) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent and the Banks thereunder.
 
“Maturity Date” shall mean August 2, 2013.
 
“Moody’s” shall mean Moody’s Investor Services, Inc.
 
“Non-Facility Letter of Credit” shall mean any letter of credit which is not
issued pursuant to the letter of credit facility extended under the Revolving
Credit Agreement.
 
 
11

--------------------------------------------------------------------------------

 
“Note” or “Notes” shall mean a promissory note or notes, respectively, of the
Borrower, substantially in the form of Exhibit A, executed and delivered under
this Agreement.
 
“Notice of Borrowing” shall have the meaning set forth in Section 2.2(a).
 
“Obligations” shall mean all obligations of the Borrower to the Banks under this
Agreement, the Notes, and all other Loan Documents to which it is a party.
 
“Officer’s Certificate” shall mean a certificate signed in the name of the
Borrower or a Subsidiary, as the case may be, by either its President, one of
its Vice Presidents, its Treasurer, its Secretary, or one of its Assistant
Treasurers or Assistant Secretaries.
 
“Panhandle Eastern” shall mean Panhandle Eastern Pipe Line Company, LP, a
Delaware limited partnership.
 
“Person” shall mean an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.
 
“Plan” shall mean any plan subject to Title IV of ERISA and maintained for
employees of the Borrower or of any member of a “controlled group of
corporations,” as such term is defined in the Code, of which the Borrower or any
Subsidiary is a member, or any such plan to which the Borrower or any Subsidiary
is required to contribute on behalf of its employees.
 
“Prime Rate” shall mean, on any day, the rate determined by the Agent as being
its prime rate for that day.  Without notice to the Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which said Prime Rate shall fluctuate, with each such change to be
effective as of the date of each change in such Prime Rate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Agent may make commercial or other loans
at rates of interest at, above or below the Prime Rate.
 
“Prior Acquisitions” shall mean the Borrower’s previous acquisitions of and
mergers with Fall River Gas Company.
 
“Pro-Rata Percentage” shall mean with respect to any Bank, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Bank’s
outstanding Loan and the denominator of which shall be the aggregate amount of
all the outstanding Loans of the Banks.
 
“Property” shall mean any interest or right in any kind of property or asset,
whether real, personal, or mixed, owned or leased, tangible or intangible, and
whether now held or hereafter acquired.
 
 
12

--------------------------------------------------------------------------------

 
“Qualifying Assets” shall mean (i) equity interests owned one hundred percent
(100%) by the Borrower in entities engaged primarily in one or more of the
Borrower’s lines of business described in Section 7.15 (singly, a “Qualified
Entity,” collectively, “Qualified Entities”), or productive assets used in one
or more of such lines of business; and (ii) equity interests of less than one
hundred percent (100%) owned by the Borrower in one or more Qualifying Entities,
provided that at any time the aggregate amount of the Borrower’s investment in
Qualifying Assets described in clause (ii) that are then held by the Borrower as
of the applicable determination date (measured by the aggregate purchase price
paid therefor, including the aggregate amount of Debt assumed or deemed incurred
by the Borrower in connection with such acquisitions) does not exceed twenty
percent (20%) of the Consolidated Net Worth of the Borrower and its Subsidiaries
as of the applicable determination date.
 
“Rabbi Trusts” shall mean those four (4) certain non-qualified deferred
compensation irrevocable trusts existing as of the Closing Date, previously
established by the Borrower for the benefit of its executive employees, so long
as the assets in each of such trusts which have not yet been distributed to one
or more executive employees of the Borrower remain subject to the claims of the
Borrower’s general creditors.
 
“Rate Period” shall mean the period of time for which the Eurodollar Rate shall
be in effect as to any Eurodollar Rate Loan, commencing with the Funding Date or
the Expiration Date of the immediately preceding Rate Period, as the case may
be, applicable to and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Rate Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below; provided, however, that any Rate Period that would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Rate Period shall end on the next preceding Business
Day.  For any Eurodollar Rate Loan the Rate Period may be 1, 2, 3, or 6 months,
in each case as specified in the applicable Notice of Borrowing, subject to the
provisions of Sections 2.2, 2.6, and 2.9.
 
“Receivables Purchase and Sale Agreement” shall mean any agreement(s) governing
a receivables securitization facility proposed to be entered into by the
Borrower or any of its Subsidiaries, as any such agreement or facility may be
amended, supplemented, restated or otherwise modified from time to time,
provided that no such amendment, supplement, restatement or modification shall
change the scope of such agreement or facility from that of a receivables
securitization transaction and the aggregate amount of all such facilities shall
not exceed $150,000,000.
 
“Release” shall mean a “release”, as such term is defined in CERCLA.
 
“Restricted Payment” shall mean the Borrower’s declaration or payment of any
dividend on, or purchase or agreement to purchase any of, or making of any other
distribution with respect to, any of its capital stock, except any such
dividend, purchase or distribution consisting solely of capital stock of the
Borrower.
 
“Revolving Credit Agreement” shall mean the Sixth Amended and Restated Revolving
Credit Agreement dated as of February 26, 2010, among the Borrower and the banks
named therein, as amended.
 
“S&P” shall mean Standard & Poor’s Rating Group.
 
 
13

--------------------------------------------------------------------------------

 
“Securities Act” shall have the meaning set forth in Section 13.1.
 
“Senior Funded Debt” shall mean Funded Debt of the Borrower (excluding Debt that
is contractually subordinated in right of payment to any other Debt) that is
unsecured and not guaranteed by any other Person or subject to any other credit
enhancement.
 
“Senior Notes” means (a) the $475,000,000 of 7.6% Senior Notes of the Borrower
previously placed with investors on or about January 31, 1994, and (b) the
$300,000,000 of   8.25% Senior Notes of the Borrower previously placed with
investors on or about November 3, 1999, as such Senior Notes may be amended,
modified, or supplemented from time to time in accordance with the terms of this
Agreement; and “Senior Note” means each such note individually.
 
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Notwithstanding the fact that the management of Citrus is or may be
controlled by the Borrower, neither Citrus nor any of its subsidiaries shall be
deemed to constitute a Subsidiary of the Borrower for purposes of this Agreement
so long as the Borrower does not beneficially own, directly, or indirectly, a
majority of the shares of securities or other interests in Citrus having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency).
 
“Syndication Agent” shall have the meaning set forth in the preamble hereto.
 
“Trunkline LNG Holdings” shall mean Trunkline LNG Holdings, LLC, a Delaware
limited liability company.
 
“Type” shall mean, with respect to any Loan, any Alternate Base Rate Loan or any
Eurodollar Rate Loan.
 
1.2  
Terms Generally.

 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
14

--------------------------------------------------------------------------------

 
1.3  
Accounting Terms; Change in GAAP.

 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Agent that the Borrower requests to eliminate the
effect of any change in GAAP occurring after the date hereof or to eliminate the
application of such change on the operation of such provision (or if the Agent
notifies the Borrower that the Majority Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application of such change,
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.
 
2.  
THE LOANS

 
2.1  
The Loans.

 
 
Each Bank severally agrees, on the terms and conditions hereinafter set forth,
to make a single Loan (each, a “Loan” and, collectively the “Loans”) to the
Borrower on the Funding Date in an amount that is set forth opposite each Bank’s
name on Schedule 2.1 hereto (in each case, such Bank’s “Commitment” and,
collectively, “Commitments”). The aggregate amount of the Commitments shall be
$250,000,000. Amounts borrowed under this Section 2.1 and repaid or prepaid
after the Funding Date may not be reborrowed.  The Agent and the Borrower hereby
consent to the allocation of the Commitments among the Banks as set forth on
Schedule 2.1.
 
2.2  
Making of the Loans.

 
 
(a) The Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the Borrowing if
the Borrowing consists of Eurodollar Rate Loans, or not later than 9:00 A.M.
(New York City time) on the date of the Borrowing if the Borrowing consists of
Alternate Base Rate Loans, by the Borrower to the Agent, which shall give to
each Bank prompt notice thereof. The notice of the Borrowing, substantially in
the form attached hereto as Exhibit B (the “Notice of Borrowing”), shall be in
writing, specifying therein the requested (i) date of the Borrowing, (ii) Type
of Loans comprising the Borrowing, (iii) aggregate amount of the Borrowing,
which shall not exceed the aggregate amount of the Commitments, and (iv) if the
Borrowing consists of Eurodollar Rate Loans, the initial Rate Period for each
such Loan. Each Bank shall, before 11:00 A.M. (New York City time) on the date
of the Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s account, in same day funds, such Bank’s
portion of the Borrowing in accordance with Section 2.1. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Section 8, the Agent will make such funds available to the Borrower by
electronic transfer of same day funds to the Borrower’s account.
 
 
15

--------------------------------------------------------------------------------

 
(b) The Notice of Borrowing shall be irrevocable and binding on the Borrower. If
the Notice of Borrowing specifies the Borrowing is to be comprised of Eurodollar
Rate Loans, the Borrower shall indemnify each Bank against any loss, cost or
expense incurred by such Bank as a result of any failure to fulfill on or before
the date specified in the Notice of Borrowing the applicable conditions set
forth in Section 8, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Loan to be made by such Bank as part of the
Borrowing when such Loan, as a result of such failure, is not made on such date.
 
(c) Unless the Agent shall have received written notice from a Bank prior to the
date of the Borrowing that such Bank will not make available to the Agent such
Bank’s ratable portion of the Borrowing, the Agent may assume that such Bank has
made such portion available to the Agent on the date of the Borrowing in
accordance with clause (a) of this Section 2.2 and the Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such ratable portion available to the Agent, such Bank and the Borrower
severally agree to repay or pay to the Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at such time under Section 2.6 to Loans comprising the Borrowing
and (ii) in the case of such Bank, the Federal Funds Rate. If such Bank shall
pay to the Agent such corresponding amount, such amount so paid shall constitute
such Bank’s Loan as part of the Borrowing for all purposes.
 
(d) The failure of any Bank to make the Loan to be made by it as part of the
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Loan on the date of the Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make the Loan to be made by such other Bank
on the date of the Borrowing.
 
2.3  
Repayment of Loans.

 
The Borrower shall repay to the Agent for the ratable account of the Banks the
aggregate outstanding principal amount of the Loans on the Maturity Date.
 
2.4  
Termination of the Commitments.

 
The Commitment of each Bank shall be automatically and permanently reduced to $0
(zero) upon the funding of the Loans on the Funding Date.
 
2.5  
Prepayments.

 
The Borrower may, upon at least three (3) Business Days’ notice in the case of
Eurodollar Rate Loans and at least one (1) Business Day’s notice in the case of
Alternate Base Rate Loans, in each case to the Agent stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given,
the Borrower shall prepay the outstanding aggregate principal amount of the
Loans in whole or ratably in part, together with accrued interest to the date of
such prepayment on the aggregate principal amount prepaid; provided that (i)
each partial prepayment shall be in an aggregate principal amount of $1,000,000
in the case of Eurodollar Rate Loans and $1,000,000 in the case of Alternate
Base Rate Loans, or in each case an integral multiple of $1,000,000 in excess
thereof and (ii) if any prepayment of a Eurodollar Rate Loan is made on a date
other than the last day of a Rate Period for such Loan, the Borrower shall also
pay any amounts owing pursuant to Section 2.9(d). The Agent shall promptly
notify each Bank of any notice received from the Borrower pursuant to this
Section 2.5.
 
 
16

--------------------------------------------------------------------------------

 
2.6  
Interest.

 
(a) The Borrower shall pay interest on the unpaid principal amount of each Loan
owing to each Bank from the date of such Loan until such principal amount shall
be paid in full, at the following rates per annum:
 
(i)  
During such periods as such Loan is an Alternate Base Rate Loan, a rate per
annum equal at all times to the sum of (a) the Alternate Base Rate in effect
from time to time plus (b) the Applicable Margin for Alternate Base Rate Loans
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Alternate Base Rate Loan shall be Converted or paid in full.

 
(ii)  
During such periods as such Loan is a Eurodollar Rate Loan, a rate per annum
equal at all times during each Rate Period for such Loan to the sum of (a) the
Eurodollar Rate for such Rate Period for such Loan plus (b) the Applicable
Margin for Eurodollar Rate Loans in effect on the first day of such Rate Period,
payable in arrears on the last day of such Rate Period and, if such Rate Period
has a duration of more than three months, on each day that occurs during such
Rate Period every three months from the first day of such Rate Period and on the
date that such Eurodollar Rate Loan shall be Converted or paid in full.

    (b) To the fullest extent permitted by applicable law, the amount of any
principal, interest, fee or other amount payable under this Agreement or any
other Loan Document to any agent or any Bank that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of principal or interest, on the Type of Loan
relating to such principal or interest pursuant to clause (i) or (ii) of clause
(a) above, as applicable, and, in all other cases, on Alternate Base Rate Loans
pursuant to clause (i) of clause (a) above.
 
    (c) Promptly after receipt of the Notice of Borrowing pursuant to
Section 2.2, a notice of Conversion pursuant to Section 2.8 or a notice of
selection of an Rate Period pursuant to the terms of the definition of “Rate
Period”, the Agent shall give notice to the Borrower and each Bank of the
applicable Rate Period and the applicable interest rate determined by the Agent
for purposes of clauses (a)(i) or (a)(ii) above. If the Borrower shall fail to
select the duration of any Rate Period for any Eurodollar Rate Loans in
accordance with the provisions contained in the definition of “Rate Period”, the
Agent will forthwith so notify the Borrower and the Banks, whereupon the
Borrower shall be deemed to have selected a one-month Rate Period for each such
Eurodollar Rate Loan.
 
 
17

--------------------------------------------------------------------------------

 
2.7  
Fees.

 
 
(a) The Borrower agrees to pay all closing, structuring, administrative and
other fees owed to the Agent, any of the Banks, the Lead Left Arranger, or
Syndication Agent by the Borrower under this Agreement, or under any other
written agreement between the Borrower and any of such parties.
 
(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent. Fees paid shall not be refundable under any
circumstances.
 
2.8  
Conversion of Loans.

 
 
(a) The Borrower may on any Business Day, upon notice given to the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Conversion and subject to the provisions of Section 2.6
and 2.9, Convert all or any portion of the Loans of one Type into Loans of the
other Type; provided that any Conversion of Eurodollar Rate Loans into Alternate
Base Rate Loans shall be made only on the last day of any Rate Period for such
Eurodollar Rate Loans and each Conversion of Loans shall be made ratably among
the Banks in accordance with their Pro-Rata Percentages; and also provided that,
upon giving effect to such Conversions, no more than three Rate Periods shall be
in effect. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Loans to be
Converted and (iii) if such Conversion is into Eurodollar Rate Loans, the
duration of the initial Rate Period for such Loans. Each notice of Conversion
shall be in writing and shall be irrevocable and binding on the Borrower. The
Agent shall promptly notify each Bank of any notice received from the Borrower
pursuant to this Section 2.8.
 
(b) Upon the occurrence and during the continuation of any Default and if the
Majority Banks shall so direct, (i) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Rate Period therefor,
Convert into an Alternate Base Rate Loan and (ii) the obligation of the Banks to
make, or to Convert Loans into, Eurodollar Rate Loans shall be suspended.
 
2.9  
Additional Interest Rate Provisions, Increased Costs, Etc.

 
(a) The Note may be held by each Bank that requested such Note for the account
of its respective Domestic Lending Office or its respective Eurodollar Lending
Office, and may be transferred from one to the other from time to time as each
such Bank may determine.
 
 
18

--------------------------------------------------------------------------------

 
(b) If the Borrower shall have chosen the Eurodollar Rate in a Notice of
Borrowing and prior to the Funding Date, and any Bank in good faith determines
(which determination shall be conclusive) that (i) deposits in Dollars in the
principal amount of such Eurodollar Rate Loan are not being offered to the
Eurodollar Lending Office of such Bank in the Eurodollar interbank market
selected by such Bank in its sole discretion in good faith or (ii) adequate and
reasonable means do not exist for ascertaining the chosen Eurodollar Rate in
respect of such Eurodollar Rate Loan or (iii) the Eurodollar Rate for any Rate
Period for such Eurodollar Rate Loan will not adequately reflect the cost to
such Bank of making such Eurodollar Rate Loan for such Rate Period, then such
Bank will so notify the Borrower and the Agent and such Eurodollar Rate shall
not become effective as to such Eurodollar Rate Loan on the Funding Date or at
any time thereafter until such time thereafter as the Borrower receives notice
from the Agent that the circumstances giving rise to such determination no
longer apply.
 
(c) Anything in this Agreement to the contrary notwithstanding, if at any time
any Bank in good faith determines (which determination shall be conclusive) that
the introduction of or any change in any applicable law, rule or regulation or
any change in the interpretation or administration thereof by any governmental
or other regulatory authority charged with the interpretation or administration
thereof shall make it unlawful for the Bank (or the Eurodollar Lending Office of
such Bank) to maintain or fund any Eurodollar Rate Loan, such Bank shall give
notice thereof to the Borrower and the Agent.  With respect to any Eurodollar
Rate Loan which is outstanding when such Bank so notifies the Borrower, upon
such date as shall be specified in such notice the Rate Period shall end and the
lesser of (i) the Alternate Base Rate plus the Applicable Margin or (ii) the
Highest Lawful Rate shall commence to apply in lieu of the Eurodollar Rate in
respect of such Eurodollar Rate Loan and shall continue to apply unless and
until the Borrower changes the rate as provided in Section 2.6. No more than
five (5) Business Days after such specified date, the Borrower shall pay to such
Bank (x) accrued and unpaid interest on such Eurodollar Rate Loan at the
Eurodollar Rate plus (y) such amount or amounts (to the extent that such amount
or amounts would not be usurious under applicable law) as may be necessary to
compensate such Bank for any direct or indirect costs and losses incurred by it
(to the extent that such amounts have not been included in the Additional Costs
in calculating such Eurodollar Rate), but otherwise without penalty. If notice
has been given by such Bank pursuant to the foregoing provisions of this
Section 2.9(c), then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such notice no longer apply, such Eurodollar Rate
shall not again apply to such Loan or any other Loan and the obligation of such
Bank to continue any Eurodollar Rate Loan as a Eurodollar Rate Loan shall be
suspended and any request by the Borrower for either a Eurodollar Rate Loan or
the conversion of a Eurodollar Rate Loan shall be ineffective. Any such claim by
such Bank for compensation under clause (y) above shall be accompanied by a
certificate setting forth the computation upon which such claim is based, and
such certificate shall be conclusive and binding for all purposes, absent
manifest error.
 
 
19

--------------------------------------------------------------------------------

 
(d) THE BORROWER WILL INDEMNIFY EACH BANK AGAINST, AND REIMBURSE EACH BANK ON
DEMAND FOR, ANY LOSS (INCLUDING LOSS OF REASONABLY ANTICIPATED PROFITS
DETERMINED USING REASONABLE ATTRIBUTION AND ALLOCATION METHODS), OR REASONABLE
COST OR EXPENSE INCURRED OR SUSTAINED BY SUCH BANK (INCLUDING WITHOUT
LIMITATION, ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO FUND OR
MAINTAIN ANY EURODOLLAR RATE LOAN) AS A RESULT OF (I) ANY ADDITIONAL COSTS
INCURRED BY SUCH BANK; (II) ANY PAYMENT OR REPAYMENT (WHETHER AUTHORIZED OR
REQUIRED HEREUNDER OR OTHERWISE) OF ALL OR A PORTION OF ANY LOAN ON A DAY OTHER
THAN THE EXPIRATION DATE OF A RATE PERIOD FOR SUCH LOAN; (III) ANY PAYMENT OR
PREPAYMENT (WHETHER REQUIRED HEREUNDER OR OTHERWISE) OF ANY LOAN MADE AFTER THE
DELIVERY OF A NOTICE OF BORROWING BUT BEFORE THE FUNDING DATE IF SUCH PAYMENT OR
PREPAYMENT PREVENTS THE PROPOSED BORROWING FROM BECOMING FULLY EFFECTIVE; OR
(IV) AFTER RECEIPT BY THE AGENT OF A NOTICE OF BORROWING, THE FAILURE OF ANY
LOAN TO BE MADE OR EFFECTED BY SUCH BANK DUE TO ANY CONDITION PRECEDENT TO A
BORROWING NOT BEING SATISFIED BY THE BORROWER OR DUE TO ANY OTHER ACTION OR
INACTION OF THE BORROWER. ANY BANK DEMANDING PAYMENT UNDER THIS SECTION 2.9(d)
SHALL DELIVER TO THE BORROWER AND THE AGENT A STATEMENT REASONABLY SETTING FORTH
THE AMOUNT AND MANNER OF DETERMINING SUCH LOSS, COST OR EXPENSE. THE FACTS SET
FORTH IN SUCH STATEMENT SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.
 
(e) If, after the date of this Agreement, any Bank shall have determined that
the adoption of any applicable law, rule, guideline, interpretation or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Bank's capital as a consequence of its
obligations hereunder and under similar lending arrangements to a level below
that which such Bank could have achieved but for such adoption, change or
compliance (taking into consideration such Bank's policies with respect to
capital adequacy) by an amount deemed by such Bank to be material then the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.
 
(f) A certificate of such Bank setting forth such amount or amounts as shall be
necessary to compensate such Bank as specified in subparagraph (e) above shall
be delivered as soon as practicable to the Borrower (with a copy thereof to the
Agent) and to the extent determined in accordance with subparagraph (e) above
shall be conclusive and binding, absent manifest error. The Borrower shall pay
such Bank the amount shown as due on any such certificate within fifteen (15)
days after such Bank delivers such certificate. In preparing such certificate,
such Bank may employ such assumptions and allocations (consistently applied with
respect to advances made by such Bank or commitments by such Bank to make
advances) of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method (consistently applied
with respect to advances made by such Bank or commitments by such Bank to make
advances).
 
 
20

--------------------------------------------------------------------------------

 
2.10  
Payments and Computations.

 
 
(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off, not later than 12:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent’s account in same day funds, with payments being received by the Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Agent will promptly thereafter cause like funds to be
distributed (x) if such payment by the Borrower is in respect of principal,
interest or any other Obligation then payable hereunder and under the Notes to
more than one Bank, to such Banks for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Banks and (y) if such payment by the Borrower
is in respect of any Obligation then payable hereunder to one Bank, to such Bank
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 13.13(d), from and after the effective date of
such Assignment and Acceptance, the Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Bank assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
 
(b) The Borrower hereby authorizes each Bank and each of its Affiliates, if and
to the extent payment owed to such Bank is not made when due hereunder or, in
the case of a Bank, under the Note held by such Bank, to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Bank or such Affiliate any amount so due.
 
(c) (x) All computations of interest based on the Prime Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and (y)
all computations of interest based on the Eurodollar Rate (including Alternate
Base Rate Loans determined with reference to the Eurodollar Rate as set forth in
clause (iii) of the definition of “Alternate Base Rate”) or the Federal Funds
Rate shall be made by the Agent on the basis of a year of 360 days, in each of
(x) and (y) above, the computation shall be for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided that if such
extension causes the payment of interest on or principal of Eurodollar Rate
Loans to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
 
 
21

--------------------------------------------------------------------------------

 
(e) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to any Bank hereunder that the Borrower will not make
such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date and the Agent may, in reliance upon
such assumption, cause to be distributed to each such Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent the Borrower
shall not have so made such payment in full to the Agent, each such Bank shall
repay to the Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.
 
(f) If the Agent receives funds for application to the Obligations of the
Borrower under or in respect of the Loan Documents under circumstances for which
the Loan Documents do not specify the Loans to which, or the manner in which,
such funds are to be applied, the Agent may, but shall not be obligated to,
elect to distribute such funds to each of the Banks in accordance with such
Bank’s Pro-Rata Percentage of the aggregate principal amount of all Loans
outstanding at such time.
 
2.11  
Taxes.

 
(a) Any and all payments by the Borrower to or for the account of any Bank or
any Agent hereunder or under the Notes or any other Loan Document shall be made,
in accordance with Section 2.10 or the applicable provisions of such other Loan
Document, if any, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Bank
and each Agent, taxes that are imposed on its overall net income by the United
States of America (and franchise taxes imposed in lieu thereof) and taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such Bank
or such Agent, as the case may be, is organized or any political subdivision
thereof and, in the case of each Bank, taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction of such Bank’s principal office or Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other Loan Document to any Bank
or any Agent, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after the Borrower and the Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11) such Bank or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make all such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
 
 
22

--------------------------------------------------------------------------------

 
(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made by the Borrower hereunder or under any Notes or any other
Loan Documents or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement, the Notes or the other Loan
Documents (hereinafter referred to as “Other Taxes”).
 
(c) The Borrower shall indemnify each Bank and the Agent for and hold them
harmless against the full amount of Taxes and Other Taxes, imposed on or paid by
such Bank or such Agent (as the case may be) with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 2.11) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within thirty (30) days from the date such Bank or such Agent (as
the case may be) makes written demand therefor.
 
(d) Within thirty (30) days after the date of any payment of Taxes, the Borrower
shall furnish to the Agent, at its address referred to in Section 13.4, the
original or a certified copy of a receipt evidencing such payment, to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or the other Loan Documents by or on behalf of the
Borrower through an account or branch outside the United States or by or on
behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel reasonably acceptable to the Agent stating that
such payment is exempt from Taxes. For purposes of subsections (d) and (e) of
this Section 2.11, the terms “United States” and “United States person” shall
have the meanings specified in Section 7701 of the Internal Revenue Code.
 
(e) Each Bank organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement or on the date of the Assignment and Acceptance pursuant to which it
becomes a Bank, as the case may be, and from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long thereafter as
such Bank remains lawfully able to do so), or upon the obsolescence or
invalidity of any form previously provided provide each of the Agent and the
Borrower with two original Internal Revenue Service Forms W-8BEN or W-8ECI, as
appropriate, or any other form prescribed by the Internal Revenue Service,
certifying that such Bank is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement or the Notes or
any other Loan Document, or (in the case of a Bank that is claiming exemption
from U.S. federal withholding with respect to payments of “portfolio interest”
and has certified in writing to the Agent that it is not (i) a “bank” as defined
in Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Borrower or (iii) a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Internal Revenue Code))
Internal Revenue Service Form W-8BEN, or any successor or other form prescribed
by the Internal Revenue Service, or, in the case of a Bank that certifies that
it is not a “bank” as described above, certify that such Bank is a foreign
corporation, partnership, estate or trust. If the forms provided by a Bank at
the time such Bank first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Bank provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided that if, at the effective date of
the Assignment and Acceptance pursuant to which a Bank becomes a party to this
Agreement, the Bank assignor was entitled to payments under subsection (a) of
this Section 2.11 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Bank assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI or the related certificate described above, that the applicable Bank
reasonably considers to be confidential, such Bank shall give notice thereof to
the Borrower and shall not be obligated to include in such form or document such
confidential information.
 
 
23

--------------------------------------------------------------------------------

 
(f) For any period with respect to which a Bank fails to provide the Borrower
with the appropriate form, certificate or other document described in subsection
(e) above (other than if such failure is due to a Change in Law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided or if such
form, certificate or other document otherwise is not required under subsection
(e) above), such Bank shall not be entitled to indemnification under subsection
(a) or (c) of this Section 2.11 with respect to Taxes imposed by the United
States by reason of such failure; provided that should a Bank become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall, at the sole expense of such Bank, take
such steps as such Bank shall reasonably request to assist such Bank to recover
such Taxes.
 
(g) Any Bank claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office or assign its rights and obligations under this
Agreement to another of its offices, branches or Affiliates if the making of
such a change or assignment would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
 
 
24

--------------------------------------------------------------------------------

 
(h) If a Bank or the Agent actually receives a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.11, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.11 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent or such Bank or the
Agent and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Agent or such Bank or the Agent, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Bank or the
Agent in the event the Agent or such Bank or the Agent is required to repay such
refund to such Governmental Authority. This Section 2.11(h) shall not be
construed to require the Agent or any Bank or the Agent to claim a refund or
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.
 
2.12  
Sharing of Payments, Etc.

 
 If any Bank shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 13.13(d)) (a) on account
of Obligations due and payable to such Bank hereunder and under the Notes and
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Bank at such time to (ii) the aggregate amount of the Obligations due and
payable to all Banks hereunder and under the Notes and the other Loan Documents
at such time) of payments on account of the Obligations due and payable to all
Banks hereunder and under the Notes at such time obtained by all the Banks at
such time or (b) on account of Obligations owing (but not due and payable) to
such Bank hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Bank at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all Banks hereunder
and under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Banks
hereunder and under the Notes at such time obtained by all of the Banks at such
time, such Bank shall forthwith purchase from the other Banks such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Bank to share
the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each other Bank shall be rescinded and such other Bank
shall repay to the purchasing Bank the purchase price to the extent of such
Bank’s ratable share (according to the proportion of (i) the purchase price paid
to such Bank to (ii) the aggregate purchase price paid to all Banks) of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (i) the amount of such other Bank’s required repayment to
(ii) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered; provided, further that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Bank shall be shared on a pro rata basis only with other Banks. The
Borrower agrees that any Bank so purchasing an interest or participating
interest from another Bank pursuant to this Section 2.12 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Bank were the direct creditor of the Borrower in the
amount of such interest or participating interest, as the case may be.
 
 
25

--------------------------------------------------------------------------------

 
2.13  
Evidence of Debt.

 
 
(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan owing to such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder. The Borrower agrees that upon request by any Bank to the Borrower
(with a copy of such request to the Agent) to the effect that a promissory note
or other evidence of indebtedness is required or appropriate in order for such
Bank to evidence (whether for purposes of pledge, enforcement or otherwise) the
Loans owing to, or to be made by, such Bank, the Borrower shall promptly execute
and deliver to such Bank, with a copy to the Agent, a Note payable to the order
of such Bank in a principal amount equal to the Loans of such Bank. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.
 
(b) The Register maintained by the Agent pursuant to Section 13.13(c) shall
include a control account, and a subsidiary account for each Bank, in which
accounts (taken together) shall be recorded (i) the date and amount of the
Borrowing, the Type of Loans comprising the Borrowing and, if appropriate, the
Rate Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Bank
hereunder, and (iv) the amount of any sum received by the Agent from the
Borrower hereunder.  Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Bank in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Bank and, in the case of such
account or accounts, such Bank, under this Agreement, absent manifest error;
provided that the failure of the Agent or such Bank to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
 
2.14  
Replacement of Banks.

 
If:
 
(a) any Bank requests compensation under Section 2.9 (other than
Section 2.9(d));
 
(b) the Borrower is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.11; or
 
(c) any Bank becomes a Defaulting Bank,
 
 
26

--------------------------------------------------------------------------------

 
then, the Borrower may, at its sole expense and effort, upon notice to such Bank
and the Agent, require such Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.13), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Bank, if a Bank
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Agent, which consent shall not unreasonably be
withheld, (ii) such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation or payments required to be made pursuant
to Section 2.9, such assignment will result in a reduction in such compensation
or payments. A Bank shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Bank or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
 
3.  
INTENTIONALLY OMITTED

 
4.  
INTENTIONALLY OMITTED

 
5.  
INTENTIONALLY OMITTED

 
6.  
INTENTIONALLY OMITTED

 
7.  
REPRESENTATIONS AND WARRANTIES

 
The Borrower represents and warrants that:
 
7.1  
Organization and Qualification.

 
The Borrower and each Subsidiary of the Borrower: (a) are business entities duly
organized, validly existing, and in good standing under the laws of their
respective states of incorporation or formation; (b) have the corporate or
organizational power to own their respective properties and to carry on their
respective businesses as now conducted; and (c) are duly qualified as foreign
entities to do business and are in good standing in every jurisdiction where
such qualification is necessary except when the failure to so qualify would not
or does not have a Material Adverse Effect.  The Borrower is a corporation
organized under the laws of Delaware and has the Subsidiaries listed on
Schedule 7.1 attached hereto and made a part hereof for all purposes, and no
others, each of which is a Delaware corporation unless otherwise noted on
Schedule 7.1.  None of the Subsidiaries listed on Schedule 7.1 as “Inactive
Subsidiaries” conducts or will conduct any business, and none of such
Subsidiaries has any assets other than minimum legal capitalization.
 
7.2  
Financial Statements.

 
The Borrower has furnished the Banks with (a) the Borrower’s annual audit
reports containing the Borrower’s consolidated balance sheets, statements of
income and stockholder’s equity and a cash flow statements as at and for the
fiscal years ended on December 31, 2008 and December 31, 2009, each accompanied
by the certificate of PricewaterhouseCoopers, LLP and (b) the Borrower’s
unaudited financial report as of each fiscal quarter ending subsequent to the
date of the last financial statements delivered pursuant to clause (a)
above.  These statements are complete and correct and present fairly in all
material respects in accordance with GAAP, consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and the
Subsidiaries and the results of its and their operations as at the dates and for
the periods indicated subject, as to interim statements only, to changes
resulting from customary end-of-year credit adjustments which in the aggregate
will not be material.
 
 
27

--------------------------------------------------------------------------------

 
7.3  
Litigation.

 
Except as disclosed on Schedule 7.3 or pursuant to Section 7.16, there is no:
(a) action or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary of the Borrower before any
court, administrative agency or arbitrator which is reasonably expected to have
a Material Adverse Effect; (b) judgment outstanding against the Borrower for the
payment of money which may  reasonably be expected to result in a Material
Adverse Effect; or (c) other outstanding judgment, order or decree affecting the
Borrower or any Subsidiary before or by any administrative or governmental
authority, compliance with or satisfaction of which could reasonably be expected
to result in a Material Adverse Effect.
 
7.4  
Default.

 
Neither the Borrower nor any Subsidiary of the Borrower is in default under or
in violation of the provisions of any instrument evidencing any Debt or of any
agreement relating thereto or any judgment, order, writ, injunction or decree of
any court or any order, regulation or demand of any administrative or
governmental instrumentality which default or violation might have a Material
Adverse Effect.
 
7.5  
Title to Assets.

 
The Borrower and each Subsidiary of the Borrower have good and marketable title
to their respective assets, including its real and personal property material to
its business, except for minor defects in title that do not interfere, in any
significant manner, with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and subject
to no Liens except those permitted in Section 10.2.
 
7.6  
Payment of Taxes.

 
The Borrower and each Subsidiary of the Borrower have filed all United States
federal income tax returns and all other material tax returns which to the
knowledge of the Borrower are required to be filed by them and have paid or
provided for the payment of all taxes shown on said returns and all assessments
which are due and payable (except such as are being contested in good faith by
appropriate proceedings for which adequate reserves for their payment have been
provided in a manner consistent with the accounting practices followed by the
Borrower).  The Borrower is not aware of any pending investigation by any taxing
authority or of any claims by any governmental authority for any unpaid taxes in
excess of $10,000,000.00.
 
7.7  
Conflicting or Adverse Agreements or Restrictions.

 
Neither the execution and delivery of this Agreement or the Notes or any other
Loan Document nor the consummation of the transactions contemplated hereby nor
fulfillment of and compliance with the respective terms, conditions and
provisions hereof or of the Notes or of any instruments required hereby will
conflict in any material respect with or result in a material breach of any of
the terms, conditions or provisions of, or constitute a material default under,
or result in any material violation of, or result in the creation or imposition
of any Lien (other than as contemplated or permitted by this Agreement) on any
of the property of the Borrower or any Subsidiary pursuant to (a) the charter or
bylaws applicable to the Borrower or any Subsidiary; (b) any law or any
regulation of any administrative or governmental instrumentality; (c) any order,
writ, injunction or decree of any court; or (d) the terms, conditions or
provisions of any agreement or instrument to which the Borrower or any
Subsidiary is a party or by which it is bound or to which it is subject, which
conflict or default which could reasonably be expected to result in a Material
Adverse Effect.
 
 
28

--------------------------------------------------------------------------------

 
7.8  
Authorization, Validity, Etc.

 
The Borrower has the corporate power and authority to make, execute, deliver and
carry out this Agreement and the transactions contemplated herein, to make the
borrowings provided for herein, to execute and deliver the Notes and to perform
its obligations hereunder and under the Notes and the other Loan Documents to
which it is a party and all such action has been duly authorized by all
necessary corporate proceedings on its part.  This Agreement has been duly and
validly executed and delivered by the Borrower and constitutes the valid and
legally binding agreement of the Borrower enforceable in accordance with its
terms, except as limited by Debtor Laws; and the Notes and the other Loan
Documents, when duly executed and delivered by the Borrower pursuant to the
provisions hereof, will constitute the valid and legally binding obligation of
the Borrower enforceable in accordance with the terms thereof and of this
Agreement, except as limited by Debtor Laws.
 
7.9  
Investment Company Act Not Applicable.

 
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
7.10  
Intentionally Omitted.

 
 
7.11  
Regulations T, U and X.

 
No Loan shall be a “purpose credit secured directly or indirectly by margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (“margin stock”); none of the proceeds of any Loan will
be used to purchase or to carry margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock, or for any other purpose
which would constitute this transaction a “purpose credit secured directly or
indirectly by margin stock” within the meaning of said Regulation U, as now in
effect or as the same may hereafter be in effect. Neither the Borrower nor any
Subsidiary will take or permit any action which would involve the Banks in a
violation of Regulation T, Regulation U, Regulation X or any other regulation of
the Board of Governors of the Federal Reserve System or a violation of the
Securities Exchange Act of 1934, in each case as now or hereafter in
effect.  After applying proceeds of any Loan, not more than twenty-five percent
(25%) of the value (as determined by any reasonable method) of the assets
subject to the negative pledge set forth in Section 10.2 of the Agreement and
the restrictions on disposition of assets set forth in Section 10.8 of the
Agreement is represented by margin stock.
 
7.12  
ERISA.

 
Neither the Borrower nor any Subsidiary of the Borrower maintains, or has in the
past maintained, a multiemployer plan under Section 4001(a)(3) of ERISA; neither
the Borrower nor any Subsidiary of the Borrower is required, or has in the past
been required, to contribute to a multiemployer plan under Section 4001(a)(3) of
ERISA.  Except as provided in Schedule 7.12, no Reportable Event (as defined in
§4043(c) of ERISA) has occurred with respect to any Plan.  Except as provided in
Schedule 7.12, each Plan complies in all material respects with applicable
provisions of ERISA, and the Borrower and each Subsidiary of the Borrower have
filed all reports required by ERISA and the Code to be filed with respect to
each Plan.  Except as provided in Schedule 7.12, the Borrower has no knowledge
of any event which could result in a liability of the Borrower or any Subsidiary
of the Borrower to the Pension Benefit Guaranty Corporation.  Except as provided
in Schedule 7.12, the Borrower and each Subsidiary of the Borrower have made all
required contributions by the applicable due dates under ERISA and the Code to
each of the Plans subject to §412 of the Code and §302 of ERISA, other than
contributions in an aggregate amount not exceeding $10,000,000.00, and no
application for a funding waiver pursuant to §412 of the Code has been made with
respect to any Plan.  Since the effective date of Title IV of ERISA, there have
not been any, nor are there now existing any, events or conditions that would
permit any Plan to be terminated under circumstances which would cause the lien
provided under §4068 of ERISA to attach to any property of the Borrower or any
Subsidiary of the Borrower.
 
 
29

--------------------------------------------------------------------------------

 
7.13  
No Financing of Certain Security Acquisitions.

 
None of the proceeds of any Loan will be used to acquire any security in any
transaction that is subject to §13 or §14 of the Securities Exchange Act of
1934, as amended, except the equity interests described in subparagraph (ii) of
the definition of “Qualifying Assets”.
 
7.14  
Franchises, Co-Licenses, Etc.

 
The Borrower and each Subsidiary of the Borrower own or have obtained all the
material governmental permits, certificates of authority, leases, patents,
trademarks, service marks, trade names, copyrights, franchises and licenses, and
rights with respect thereto, required or necessary (or, in the sole and
independent judgment of the Borrower, prudent) in connection with the conduct of
their respective businesses as presently conducted or as proposed to be
conducted, the absence of which could reasonably be expected to result in a
Material Adverse Effect.
 
7.15  
Lines of Business.

 
The nature of the Borrower’s lines of business are predominately the
following:  (a) the operation of energy distribution and transportation
services, including without limitation, natural gas sales, storage and
transportation and distribution, propane sales and distribution and promotion,
marketing and sale of compressed natural gas and the terminaling and storage of
liquefied natural gas; (b) electric marketing/generation; (c) gathering and
processing of natural gas; and (d) sales and rentals of appliances utilizing one
or more of the fuel or energy options specified in this Section 7.15.
 
7.16  
Environmental Matters.

 
Each of the Borrower and its Subsidiaries (a) has been and is in substantial
compliance with all applicable Environmental Laws in all material respects and
has obtained and is in substantial compliance with all related permits necessary
for the ownership and operation of its Property and business, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect, and (b) does not and has not created, handled, transported,
used, or disposed of any Hazardous Materials except in substantial compliance
with all Environmental Laws in all material respects, nor, to its knowledge, has
any of its currently or previously owned Property been used for those purposes,
except where any such action that fails to so comply could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries (a) has ever been responsible for the Release of any
Hazardous Materials into the environment except in substantial compliance with
all applicable Environmental Laws in all material respects, except where any
such Release that does not so comply could not reasonably be expected to result
in a Material Adverse Effect and, to its knowledge, neither the Borrower’s nor
any of its Subsidiaries’ currently or previously owned Property has been
subjected to any Release of or is contaminated by any Hazardous Materials,
except where any such Release or contamination could not reasonably be expected
to result in a Material Adverse Effect; and (b) has, since December 31, 2004,
received notice of and has ever been investigated for any violation or alleged
violation of any Environmental Law which has not been remedied in accordance
with Environmental Laws, which violation or alleged violation could reasonably
be expected to result in a Material Adverse Effect.
 
 
30

--------------------------------------------------------------------------------

 
8.  
CONDITIONS

 
The obligation of the Banks to execute this Agreement on the Closing Date and to
fund their respective Loans on the Funding Date is subject to the following
conditions:
 
8.1  
Representations True and No Defaults.

 
(a) The representations and warranties contained in Section 7 shall be true and
correct on and as of the Funding Date as though made on and as of such date;
 
(b) The Borrower shall not be in default in the due performance of any covenant
on its part contained in this Agreement;
 
(c) No Event of Default or Default shall have occurred and be continuing at the
time of, or after giving effect to the making of any Loan; and
 
(d) The proceeds of the Loans shall be used on the Funding Date by the Borrower
to refinance the indebtedness under the Existing Agreement, with any excess
proceeds being used for the purposes permitted under this Agreement.
 
8.2  
Governmental Approvals.

 
The Borrower shall have obtained all orders, approvals or consents of all public
regulatory bodies required for the making and carrying out of this Agreement,
the making of the borrowings pursuant hereto, the issuance of the Notes to
evidence such borrowings, or as required for the continuing operations of the
Borrower and its Subsidiaries in the ordinary course.
 
8.3  
Compliance With Law.

 
The business and operations of the Borrower and each Subsidiary as conducted at
all times relevant to the transactions contemplated by this Agreement to and
including the close of business on the Funding Date shall have been and shall be
in compliance in all material respects with all applicable State and Federal
laws, regulations and orders affecting the Borrower and each Subsidiary and the
business and operations of any of them.
 
8.4  
Notice of Borrowing and Other Documents.

 
The Banks shall have received (a) the Notice of Borrowing; and (b) such other
documents and certificates relating to the transactions herein contemplated as
the Banks may reasonably request.
 
8.5  
Payment of Fees and Expenses.

 
The Borrower shall have paid (a) all expenses of the type described in Section
13.3 through the Funding Date and (b) all closing, structuring and other
invoiced fees and expenses owed as of the Closing Date to the Agent, any of the
Banks, the Lead Left Arranger, and/or the Syndication Agent by the Borrower
under this Agreement or any other written agreement between the Borrower and the
Agent, the applicable Bank(s), the Lead Left Arranger, or the Syndication Agent.
 
 
31

--------------------------------------------------------------------------------

 
8.6  
Loan Documents, Opinions and Other Instruments.

 
As of the Closing Date, the Borrower shall have delivered to the Agent the
following:  (a) this Agreement, each of the Notes and all other Loan Documents
required by the Agent and the Banks to be executed and delivered by the Borrower
in connection with this Agreement; (b) a certificate from the Secretary of State
of the State of Delaware as to the continued existence and good standing of the
Borrower in the State of Delaware; (c) a certificate from Secretary of State of
the State of Texas as to the continued qualification of the Borrower to do
business in the State of Texas; (d) a current certificate from the Office of the
Comptroller of the State of Texas as to the good standing of the Borrower in the
State of Texas; (e) a Secretary’s Certificate executed by the duly elected
Secretary or a duly elected Assistant Secretary of the Borrower, in a form
acceptable to the Agent, whereby such Secretary or Assistant Secretary
certifies, that one or more corporate resolutions adopted by the Board of
Directors of the Borrower remain in full force and effect authorizing the
Borrower to secure Loans in accordance with the terms of this Agreement; and (f)
a legal opinion from in-house counsel for the Borrower, dated as of the Closing
Date, addressed to the Agent and the Banks and otherwise acceptable in all
respects to the Agent in its discretion.
 
8.7  
Financial Condition.

 
As of the Closing Date only, no Material Adverse Effect shall have occurred, as
reflected in the quarterly financial statements of the Borrower delivered in
accordance with Section 7.2 (copies of such financial statements having been
supplied to the Agent and each Bank).
 
9.  
AFFIRMATIVE COVENANTS

 
The Borrower covenants and agrees that, so long as the Borrower may borrow
hereunder and until payment in full of the Notes, and its other obligations
under this Agreement and the other Loan Documents the Borrower will:
 
9.1  
Financial Statements and Information.

 
Deliver to the Banks:
 
(a) as soon as available, and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report of the Borrower
and the Subsidiaries for such fiscal year containing a balance sheet, statements
of income and stockholders equity and a cash flow statement, all in reasonable
detail and certified by PricewaterhouseCoopers, LLP or another independent
certified public accountant of recognized standing satisfactory to the
Banks.  The Borrower will obtain from such accountants and deliver to the Banks
at the time said financial statements are delivered the written statement of the
accountants that in making the examination necessary to said certification they
have obtained no knowledge of any Event of Default or Default, or if such
accountants shall have obtained knowledge of any such Event of Default or
Default, they shall state the nature and period of existence thereof in such
statement; provided that such accountants shall not be liable directly or
indirectly to the Banks for failure to obtain knowledge of any such Event of
Default or Default; and
 
 
32

--------------------------------------------------------------------------------

 
(b) as soon as available, and in any event within sixty (60) days after the end
of each quarterly accounting period in each fiscal year of the Borrower
(excluding the fourth quarter), an unaudited financial report of the Borrower
and the Subsidiaries as at the end of such quarter and for the period then
ended, containing a balance sheet, statements of income and stockholders equity
and a cash flow statement, all in reasonable detail and certified by a financial
officer of the Borrower to have been prepared in all material respects in
accordance with GAAP, except as may be explained in such certificate; and
 
(c) such additional financial or other information as the Banks may reasonably
request including, without limitation, copies of any statements and reports sent
to stockholders of the Borrower or filed with the Securities and Exchange
Commission and any such monthly, quarterly, and annual reports of gas purchases
and sales that the Borrower is required to deliver to or file with governmental
bodies pursuant to tariffs and/or franchise agreements.
 
All financial statements specified in clauses (a) and (b) above shall be
furnished in consolidated form for the Borrower and all Subsidiaries with
comparative consolidated figures for the corresponding period in the preceding
year.  Together with each delivery of financial statements required by clauses
(a) and (b) above, the Borrower will deliver to the Banks (i) such schedules,
computations and other information as may be required to demonstrate that the
Borrower is in compliance with its covenants in Section 10.1 or reflecting any
noncompliance therewith as at the applicable date and (ii) an Officer’s
Certificate stating that there exists no Event of Default or Default, or, if any
such Event of Default or Default exists, stating the nature thereof, the period
of existence thereof and what action the Borrower has taken or proposes to take
with respect thereto.  The Banks are authorized to deliver a copy of any
financial statement delivered to it to any regulatory body having jurisdiction
over them, and to disclose same to any prospective assignees or participant
Banks.
 
9.2  
Lease and Investment Schedules.

 
Deliver to the Banks:
 
(a) from time to time and, in any event, with each delivery of annual financial
statements under Section 9.1(a), a current, complete schedule (in the form of
Schedule 9.2) of all agreements to rent or lease any property (personal, real or
mixed, but not including oil and gas leases) to which the Borrower or any
Subsidiary is a party as lessee and which, considered independently or
collectively with other leases with the same lessor, involve an obligation by
the Borrower or a Subsidiary to make payments of at least $1,000,000.00 in any
year, showing the total amounts payable under each such agreement, the amounts
and due dates of payments thereunder and containing a description of the rented
or leased property, and all other information the Majority Banks may request;
and
 
(b) with each delivery of annual financial statements under Section 9.1(a) a
current complete schedule (in the form of Schedule 9.2) listing all debt
exceeding $1,000,000.00 in principal amount outstanding and equity owned or held
by the Borrower or any Subsidiary containing all information required by, and in
a form satisfactory to, the Banks, except for such debt or equity of
Subsidiaries.
 
 
33

--------------------------------------------------------------------------------

 
9.3  
Books and Records.

 
Maintain, and cause each Subsidiary to maintain, proper books of record and
account in all material respects in accordance with sound accounting practices
in which true, full and correct entries will be made of all their respective
dealings and business affairs.
 
9.4  
Insurance.

 
Maintain, and cause each Subsidiary to maintain, insurance with financially
sound, responsible and reputable companies in such types and amounts and against
such casualties, risks and contingencies as is customarily carried by owners of
similar businesses and properties, and furnish to the Banks, together with each
delivery of annual financial statements under Section 9.1(a), an Officer’s
Certificate containing full information as to the insurance carried.
 
9.5  
Maintenance of Property.

 
Cause its property and the property of each Subsidiary which is material to the
operation of its business or such Subsidiary’s business to be maintained,
preserved, protected and kept in good repair, working order and condition so
that the business carried on in connection therewith may be conducted properly
and efficiently, except for normal wear and tear.
 
9.6  
Inspection of Property and Records.

 
Permit any officer, director or agent of the Agent or any Bank, on written
notice and at such Banks expense, to visit and inspect during normal business
hours any of the properties, corporate books and financial records of the
Borrower and each Subsidiary and discuss their respective affairs and finances
with their principal officers, all at such times as the Agent or any Bank may
reasonably request.
 
9.7  
Existence, Laws, Obligations.

 
Maintain, and cause each Subsidiary to maintain, its corporate existence and
franchises, and any license agreements and tariffs that permit the recovery of a
return that the Borrower considers to be fair (and as to licenses, franchises,
and tariffs that are subject to regulatory determinations of recovery of
returns, the Borrower has presented or is presenting favorable defense thereof);
and to comply, and cause each Subsidiary to comply, with all statutes and
governmental regulations noncompliance with which might have a Material Adverse
Effect, and pay, and cause each Subsidiary to pay, all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which if unpaid might become a lien against the property of the Borrower or any
Subsidiary except liabilities being contested in good faith.  Notwithstanding
the foregoing, the Borrower may dissolve those certain inactive and minimally
capitalized Subsidiaries designated as such on Schedule 7.1.
 
9.8  
Notice of Certain Matters.

 
Notify the Agent Bank promptly upon acquiring knowledge of the occurrence of any
of the following events: (a) the institution or threatened institution of any
lawsuit or administrative proceeding affecting the Borrower or any Subsidiary
that is not covered by insurance (less applicable deductible amounts) and which,
if determined adversely to the Borrower or such Subsidiary, could reasonably be
expected to result in a Material Adverse Effect; (b) the occurrence of any
Material Adverse Effect, or of any event that could reasonably be expected to
result in a Material Adverse Effect; (c) the occurrence of any Event of Default
or any Default; or (d) a change by Moody’s or by S&P in the rating of the
Borrower’s Funded Debt.
 
 
34

--------------------------------------------------------------------------------

 
9.9  
ERISA.

 
At all times:
 
(a) to the extent required of the Borrower under applicable law, maintain and
keep in full force and effect each Plan, subject to the Borrower’s right, in
accordance with applicable legal requirements, (i) to amend any such Plans, (ii)
to merge any such Plans, and to (iii) cease benefit accruals under any such
Plans;
 
(b) to the extent required of the Borrower under applicable law, make
contributions to each Plan in a timely manner and in an amount sufficient to
comply with the minimum funding standards requirements of ERISA;
 
(c) immediately upon acquiring knowledge of any “reportable event” or of any
“prohibited transaction”, which “prohibited transaction” may be reasonably
likely to result in a Material Adverse Effect (as such terms are defined in §
4043 and §406 of ERISA) in connection with any Plan, furnish the Banks with a
statement executed by the president or chief financial officer of the Borrower
setting forth the details thereof and the action which the Borrower proposes to
take with respect thereto and, when known, any action taken by the Internal
Revenue Service with respect thereto;
 
(d) notify the Banks promptly upon receipt by the Borrower or any Subsidiary of
any notice of the institution of any proceeding or other action which may result
in the termination of any Plan and furnish to the Banks copies of such notice;
 
(e) to the extent required of the Borrower under applicable law, maintain
Pension Benefit Guaranty Corporation liability coverage insurance required under
ERISA;
 
(f) furnish the Banks with copies of the summary annual report for each Plan
filed with the Internal Revenue Service as the Agent or the Banks may request;
and
 
(g) furnish the Banks with copies of any request for waiver of the funding
standards or extension of the amortization periods required by § 303 and § 304
of ERISA or § 412 of the Code promptly after the request is submitted to the
Secretary of the Treasury, the Department of Labor or the Internal Revenue
Service, as the case may be.
 
9.10  
Compliance with Environmental Laws.

 
At all times:
 
(a) use and operate, and cause each Subsidiary to use and operate, all of their
respective facilities and properties in material compliance with all applicable
Environmental Laws; keep, and cause each Subsidiary to keep, all necessary
permits, approvals, orders, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in material compliance
therewith; handle, and cause each Subsidiary to handle, all Hazardous Materials
in material compliance with all applicable Environmental Laws; and dispose, and
cause each Subsidiary to dispose, of all Hazardous Materials generated by the
Borrower or any Subsidiary or at any property owned or leased by them at
facilities or with carriers that maintain valid permits, approvals,
certificates, licenses or other authorizations for such disposal under
applicable Environmental Laws;
 
 
35

--------------------------------------------------------------------------------

 
(b) promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of the
facilities and properties of the Borrower and each Subsidiary under, or their
respective compliance with, applicable Environmental Laws wherein the condition
or the noncompliance that is the subject of such claim, complaint, notice, or
inquiry involves, or could reasonably be expected to involve, liability of or
expenditures by the Borrower and its Subsidiaries of $75,000,000.00 or more; and
 
(c) provide such information and certifications which the Banks may reasonably
request from time to time to evidence compliance with this Section 9.10.
 
9.11  
Use of Proceeds.

 
Use proceeds of the Loans to refinance indebtedness under the Existing
Agreement, with any remaining proceeds of the Loans to be used by the Borrower
to provide working capital and for general corporate purposes of the Borrower
and its Subsidiaries, which may include the redemption of all or part of the
Borrower’s 7.55% Noncumulative Preferred Stock, Series A.
 
9.12  
PG2A Clauses.

 
Use its best efforts to maintain in force provisions in all of its tariffs and
franchise agreements that permit the Borrower to recover from customers
substantially all of the amount by which the cost of gas purchases exceeds the
amount currently billed to customers for the delivery of such gas (sometimes
referred to as PGA clauses).
 
10.  
NEGATIVE COVENANTS

 
So long as the Borrower may borrow hereunder and until payment in full of the
Notes, except with the written consent of the Banks:
 
10.1  
Capital Requirements.

 
The Borrower will not:
 
(a) [Intentionally Omitted];
 
(b) permit the ratio of its Consolidated Total Indebtedness to its Consolidated
Total Capitalization to be greater than 0.65 to 1.00 at the end of any fiscal
quarter; or
 
(c) acquire, or permit any Subsidiary to acquire, any assets other than (i)
investments permitted under Section 10.4, or (ii) Qualifying Assets; or
 
(d) permit the ratio of EBDIT to Cash Interest Expense for the four fiscal
quarters most recently ended (considered as a single accounting period) at any
time to be less than 2.00 to 1.00 at all times.
 
10.2  
Mortgages, Liens, Etc.

 
The Borrower will not, and will not permit any Subsidiary to, create or permit
to exist any Lien (including the charge upon assets purchased under a
conditional sales agreement, purchase money mortgage, security agreement or
other title retention agreement) upon any of its respective assets, whether now
owned or hereafter acquired, or assign or otherwise convey any right to receive
income, except:
 
 
36

--------------------------------------------------------------------------------

 
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings;
 
(b) other Liens incidental to the conduct of its business or the ownership of
its assets that were not incurred in connection with the borrowing of money or
the obtaining of advances or credit, and that do not in the aggregate materially
detract from the value of such assets or materially impair the use thereof in
the operation of such business;
 
(c) Liens on assets of a Subsidiary to secure obligations of such Subsidiary to
the Borrower or another Subsidiary;
 
(d) Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary, including without limitation, (i) any property
acquired by the Borrower in consummating and finalizing the Prior Acquisitions,
or (ii) purchase money Liens placed on an item of real or personal property
purchased by the Borrower or any Subsidiary to secure a portion of the purchase
price of such property; provided that no such Lien may encumber or cover any
other property of the Borrower or any Subsidiary;
 
(e) Liens for taxes, assessments and governmental charges or levies imposed upon
a Person or such person’s income or profits or property, if the same are not yet
due and payable or if the same are being contested in good faith and as to which
adequate cash reserves have been provided;
 
(f) Liens arising from good faith deposits in connection with tenders, leases,
real estate bids or contracts (other than contracts involving the borrowing of
money), pledges or deposits to secure public or statutory obligations and
deposits to secure (or in lieu of) surety, stay, appeal or custom bonds and
deposits to secure the payment of taxes, assessments, custom duties or other
similar charges;
 
(g) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property for the purposes intended, and none of
which is violated by existing or proposed structures or land use;
 
(h) Liens existing on property acquired by the Borrower or any of its
Subsidiaries at the time of acquisition, provided that such Liens were not
created in contemplation of such acquisition and do not extend to any assets
other than the property so acquired;
 
(i) any other Liens (other than the Liens described in clauses (a) through (g)
above, inclusive), if the aggregate amount of all obligations secured by such
Liens does not exceed $75,000,000 at any one time outstanding; and
 
(j) Liens arising in connection with any Receivables Purchase and Sale
Agreement.
 
10.3  
Debt.

 
The Borrower will not, and will not permit any Subsidiary to, incur or permit to
exist any Debt, except:
 
 
37

--------------------------------------------------------------------------------

 
(a) Debt evidenced by the Notes, the Facility Notes, or the Facility Letter of
Credit Obligations, or outstanding under any Equity-Preferred Securities (to the
extent the same constitutes Debt) not in default, as well as (i) Debt of
Panhandle Eastern and/or any of its Subsidiaries, so long as (A) such Debt is
otherwise permitted under Section 10.3(g) and (B) after giving effect to the
issuance of such Debt, the ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalization for Panhandle Eastern and Panhandle Eastern’s
Subsidiaries (excluding the Borrower and all other Subsidiaries of the Borrower
for purposes of such calculation) is no greater than 0.70 to 1.00, and (ii) any
loans or advances by the Borrower to Panhandle Eastern and/or any of the
Borrower’s other Subsidiaries permitted under Section 10.4(b);
 
(b) Debt of any Subsidiary to the Borrower or any other Subsidiary, except to
the extent limited by the terms of Section 10.4(b), and Debt of the Borrower to
any Subsidiary;
 
(c) Debt existing as of March 31, 2010 as reflected on financial statements
delivered under Section 7.2(b) and refinancings thereof other than Debt that has
been refinanced by the proceeds of Loans;
 
(d) endorsements in the ordinary course of business of negotiable instruments in
the course of collection;
 
(e) Debt of the Borrower or any Subsidiary representing the portion of the
purchase price of property acquired by the Borrower or such Subsidiary that is
secured by Liens permitted by the provisions of Section 10.2(d); provided,
however, that at no time may the aggregate principal amount of such Debt
outstanding exceed thirty percent (30%) of the Consolidated Net Worth of the
Borrower and its Subsidiaries as of the applicable determination date;
 
(f) Debt evidenced by Senior Notes;
 
(g) additional Debt of the Borrower, and additional Debt of Panhandle Eastern
and/or any of Panhandle Eastern’s Subsidiaries (so long as such additional Debt
of Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries is otherwise
permitted under Section 10.3(a)), provided that after giving effect to the
issuance thereof, (i) there shall exist no Default or Event of Default; and (ii)
the ratio of Consolidated Total Indebtedness to Consolidated Total
Capitalization shall be no greater than 0.65 to 1.00 at all times; (iii) the
ratio of EBDIT for the four fiscal quarters most recently ended to pro forma
Cash Interest Expense for the following four fiscal quarters shall be no less
than 2.00 to 1.0 at all times; and (iv) (A) such Debt shall have a final
maturity or mandatory redemption date, as the case may be, no earlier than the
Maturity Date and shall mature or be subject to mandatory redemption or
mandatory defeasance no earlier than the Maturity Date (as so extended) and
shall be subject to no mandatory redemption or “put” to the Borrower
exercisable, or sinking fund or other similar mandatory principal payment
provisions that require payments to be made toward principal, prior to such
Maturity Date (as so extended); or (B) (x) such additional Debt shall have a
final maturity date prior to the Maturity Date, and (y) such additional Debt
shall not exceed Three Hundred Fifty Million Dollars ($350,000,000.00) in the
aggregate plus Twenty Million Dollars ($20,000,000.00) of reimbursement
obligations incurred in connection with Non-Facility Letters of Credit issued by
a Bank or Banks or by any other financial institution;
 
 
38

--------------------------------------------------------------------------------

 
(h) additional Debt of Trunkline LNG Holdings or any of its Subsidiaries, so
long as (i) such Debt is to Trunkline LNG Holdings and/or any of its
Subsidiaries only and is not recourse in any respect to the Borrower or any
other Subsidiary of the Borrower (other than Panhandle Eastern and its
Subsidiaries), (ii) the proceeds of such Debt is used solely to finance capital
expenditures of Trunkline LNG Holdings and/or its Subsidiaries, and (iii) after
giving effect to such Debt, no Default or Event of Default shall exist; and
 
(i) Debt arising under any Receivables Purchase and Sale Agreement.
 
10.4  
Loans, Advances and Investments.

 
The Borrower will not, and will not permit any Subsidiary to, make or have
outstanding any loan or advance to, or own or acquire any stock or securities of
or equity interest or other Investment in, any Person, except (without
duplication):
 
(a) stock or other equity interests of (i) the Subsidiaries named in Section
7.1; and (ii) the same Qualifying Entities as the Qualifying Entities under
subparagraph (ii) of the definition of “Qualifying Assets,” provided that at any
one time the aggregate purchase price paid for such stock in such Qualifying
Entities, including the aggregate amount of Debt assumed or deemed incurred by
the Borrower in connection with the purchase of such stock, is not more than
twenty percent (20%) of the Consolidated Net Worth of the Borrower and its
Subsidiaries as of the applicable determination date;
 
(b) loans or advances to a Subsidiary; provided, however, that the principal
amount of such loans and advances for working capital purposes at any time
outstanding to Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries,
together with the principal amount of any outstanding working capital credit
facility or facilities provided directly to Panhandle Eastern and/or any of
Panhandle Eastern’s Subsidiaries by any party other than the Borrower, does not
exceed $50,000,000 in the aggregate at any time;
 
(c) Securities maturing no more than 180 days after the Borrower’s purchase that
are either:
 
(i)  
readily marketable securities issued by the United States or its agencies or
instrumentalities; or

 
(ii)  
commercial paper rated “Prime 2” by Moody’s or A-2 by S&P; or

 
(iii)  
certificates of deposit or repurchase contracts on customary terms with
financial institutions in which deposits are insured by any agency or
instrumentality of the United States; or

 
(iv)  
readily marketable securities received in settlement of liabilities created in
the ordinary course of business; or

 
 
39

--------------------------------------------------------------------------------

 
(v)  
obligations of states, agencies, counties, cities and other political
subdivisions of any state rated at lest MIG2, VMIG2 or Aa by Moody’s or AA by
S&P; or

 
(vi)  
loan participations in credits in which the borrower’s debt is rated at least Aa
or Prime 2 by Moody’s or AA or A-2 by S&P; or

 
(vii)  
money market mutual funds that are regulated by the Securities and Exchange
Commission, have a dollar-weighted average stated maturity of 90 days or fewer
on their investments and include in their investment objectives the maintenance
of a stable net asset value of $1 for each share.

 
(d) other equity interests owned by a Subsidiary on the date of this Agreement
and such additional equity interests to the extent (but only to the extent) that
such Subsidiary is legally obligated to acquire those interests on the date of
this Agreement, in each case as disclosed to the Banks in writing;
 
(e) travel and expense advances in the ordinary course of business to officers
and employees;
 
(f) stock or securities of or equity interests in, any Person provided that,
after giving effect to the acquisition and ownership thereof, the Borrower is in
compliance with the provisions of Section 10.1(c) of this Agreement; and
 
(g) loans, advances or other Investments by the Borrower or any Subsidiary not
otherwise permitted under the other provisions of this Section 10.4, so long as
the sum of the outstanding balance of all of such loans and advances and the
purchase price paid for all of such other Investments does not exceed in the
aggregate seven percent (7%) of the Consolidated Net Worth of the Borrower and
its Subsidiaries as of the applicable determination date.
 
10.5  
Stock and Debt of Subsidiaries.

 
The Borrower will not, and will not permit any Subsidiary to, sell or otherwise
dispose of any shares of stock, other equity interests or Debt of any
Subsidiary, or permit any Subsidiary to issue or dispose of its stock (other
than directors’ qualifying shares), except for the following: (i) the sale,
transfer or issuance of stock, other equity interests or Debt of any Subsidiary
to the Borrower or another Subsidiary of the Borrower; (ii) the sale of stock in
Sea Robin Pipeline Company and Debt of Sea Robin Pipeline Company, (iii) the
issuance by other Subsidiaries of the Borrower formed for the purpose of issuing
Equity-Preferred Securities, and (v) the sale or issuance of Debt otherwise
permitted under Section 10.3.
 
10.6  
Merger, Consolidation, Etc.

 
The Borrower will not, and will not permit any Subsidiary to, merge or
consolidate with any other Person or sell, lease, transfer or otherwise dispose
of (whether in one transaction or a series of transactions) all or a substantial
part of its assets or acquire (whether in one transaction or a series of
transactions) all or a substantial part of the assets of any Person, except
that:
 
 
40

--------------------------------------------------------------------------------

 
(a) any Subsidiary may merge or consolidate with the Borrower (provided that,
the Borrower shall be the continuing or surviving corporation) or with any one
or more Subsidiaries;
 
(b) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or another Subsidiary;
 
(c) the Borrower may acquire the assets of any Person, provided that, after
giving effect to such acquisition, the Borrower is in compliance with the
provisions of Section 10.1(c); and
 
(d) the Borrower or any Subsidiary may sell, lease, assign or otherwise dispose
of assets as otherwise permitted under Section 10.8.
 
10.7  
Supply and Purchase Contracts.

 
The Borrower will not, and will not permit any Subsidiary to, enter into or be a
party to any contract for the purchase of materials, supplies or other property
if such contract requires that payment for such materials, supplies or other
property shall be made regardless of whether or not delivery is ever made or
tendered of such materials, supplies and other property, except in those
circumstances and involving those supply or purchase contracts that the Borrower
reasonably considers to be necessary or helpful in its operations in the
ordinary course of business and that the Borrower reasonably considers not to be
unnecessarily burdensome on the Borrower or its Subsidiaries.
 
10.8  
Sale or Other Disposition of Assets.

 
The Borrower will not, and will not permit any Subsidiary to, except as
permitted under this Section 10.8, sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or any part of
its Property (whether now owned or hereafter acquired); provided, however, that
(i) the Borrower or any Subsidiary may in the ordinary course of business
dispose of (a) Property consisting of Inventory; and (b) Property consisting of
goods or equipment that are, in the opinion of the Borrower or any Subsidiary,
obsolete or unproductive, but if in the good faith judgment of the Borrower or
any Subsidiary such disposition without replacement thereof would have a
Material Adverse Effect, such goods and equipment shall be replaced, or their
utility and function substituted, by new or existing goods or equipment; (ii)
the Borrower may transfer or dispose of any of its Property (in any transaction
or series of transactions) to any Subsidiary or Subsidiaries only if such
Property so transferred or disposed of after December 31, 2009 has an aggregate
value (determined after depreciation and in accordance with GAAP) of not more
than twenty percent (20%) of the aggregate value of all of the Borrower’s and
its Subsidiaries’ real property and tangible personal property other than
Inventory considered on a consolidated basis and determined after depreciation
and in accordance with GAAP, as of December 31, 2009; (iii) the Borrower may
dispose of its real property in one or more sale/leaseback transactions,
provided that, any Debt incurred in connection with such transaction does not
create a Default as defined herein; (iv) the Borrower or any Subsidiary may
dispose of real property or tangible personal property other than Inventory (in
consideration of such amount as in the good faith judgment of the Borrower or
such Subsidiary represents a fair consideration therefor), provided that the
aggregate value of such property disposed of (determined after depreciation and
in accordance with GAAP) after December 31, 2009 does not exceed twenty percent
(20%) of the aggregate value of all of the Borrower’s and its Subsidiaries’ real
property and tangible personal property other than Inventory considered on a
consolidated basis and determined after depreciation and in accordance with
GAAP, as of December 31, 2009; (v) the Borrower may dispose of Qualifying Assets
of the type described in clause (ii) of the definition of Qualifying Assets,
provided that the Borrower applies the net proceeds from such disposition
against the Loans in an amount equal to the amount of Loan proceeds previously
advanced to finance the acquisition of such clause (ii) Qualifying Assets; (vi)
the Borrower may sell all stock or all or substantially all of the assets in Sea
Robin Pipeline Company or the assets of its New England Gas Company division and
(vii) the Borrower and it Subsidiaries may dispose of any receivables and
related rights pursuant to any Receivables Purchase and Sale Agreement.
 
 
41

--------------------------------------------------------------------------------

 
10.9  
Discount or Sale of Receivables.

 
Other than pursuant to any Receivables Purchase and Sale Agreement, Borrower
will not, and will not permit any Subsidiary, to discount or sell with recourse,
or sell for less than the face value thereof (including any accrued interest)
any of its notes receivable, receivables under leases or other accounts
receivable.
 
10.10  
Change in Accounting Method.

 
The Borrower will not, and will not permit any Subsidiary to, make any change in
the method of computing depreciation for either tax or book purposes or any
other material change in  accounting method representing any departure from GAAP
without the Majority Banks’ prior written approval.
 
10.11  
Restricted Payment.

 
The Borrower will not pay or declare any Restricted Payment unless immediately
prior to such payment and after giving effect to such payment, the Borrower
could incur at least $1 of additional Debt without violating the provisions of
Section 10.3(g) and after giving effect thereto no Default or Event of Default
exists hereunder; provided, however, that (i) the Borrower shall have the
ability to purchase or agree to purchase all or part of its 7.55% Noncumulative
Preferred Stock, Series A at any time if, after giving effect thereto, no
Default or Event of Default exists hereunder and (ii) the Borrower’s ability to
purchase or agree to purchase its common stock and/or preferred equity
securities (including without limitation, Equity-Preferred Securities) shall be
limited as follows: (a) not more than $50,000,000 in the aggregate of common
stock and other preferred equity securities may be repurchased per each fiscal
year of the Borrower at any time the ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalization for the Borrower and its Subsidiaries is
greater than 0.60 to 1.00; (b) not more than $100,000,000 in the aggregate of
common stock and other preferred equity securities may be repurchased per each
fiscal year of the Borrower at any time the ratio of Consolidated Total
Indebtedness to Consolidated Total Capitalization for the Borrower and its
Subsidiaries is less than or equal to 0.60 to 1.00; and (c) no repurchases of
common stock or other preferred equity securities may be made if the Borrower’s
unsecured, non-credit enhanced senior debt as specified by S&P and Moody’s falls
below either BBB- or Baa3, respectively.
 
10.12  
Securities Credit Regulations.

 
Neither the Borrower nor any Subsidiary will take or permit any action which
might cause the Loans or this Agreement to violate Regulation G, Regulation T,
Regulation U, Regulation X or any other regulation of the Board of Governors of
the Federal Reserve System or a violation of the Securities Exchange Act of
1934, in each case as now or hereafter in effect.
 
 
42

--------------------------------------------------------------------------------

 
10.13  
Nature of Business; Management.

 
The Borrower will not, and will not permit any Subsidiary to: (a) change its
principal line of business; or (b) enter into any business not within the scope
of Section 7.15 and the definition of Qualifying Assets; or (c) permit any
material overall change in the management of the Borrower.
 
10.14  
Transactions with Related Parties.

 
The Borrower will not, and will not permit any Subsidiary to, enter into any
transaction or agreement with any officer, director or holder of ten percent
(10%) or more of any class of the outstanding capital stock of the Borrower or
any Subsidiary (or any Affiliate of any such Person) unless the same is upon
terms substantially similar to those obtainable from wholly unrelated sources.
 
10.15  
Hazardous Materials.

 
The Borrower will not, and will not permit any Subsidiary to (a) cause or permit
any Hazardous Materials to be placed, held, used, located, or disposed of on,
under or at any of such Person’s property or any part thereof by any Person in a
manner which could reasonably be expected to result in a Material Adverse
Effect; (b) cause or permit any part of any of such Person’s property to be used
as a manufacturing, storage, treatment or disposal site for Hazardous Materials,
where such action could reasonably be expected to result in a Material Adverse
Effect; or (c) cause or suffer any liens to be recorded against any of such
Person’s property as a consequence of, or in any way related to, the presence,
remediation, or disposal of Hazardous Materials  in or about any of such
Person’s property, including any so-called state, federal or local “superfund”
lien relating to such matters, where such recordation could reasonably be
expected to result in a Material Adverse Effect.
 
11.  
EVENTS OF DEFAULT; REMEDIES

 
If any of the following events shall occur, then the Agent shall at the request,
or may with the consent, of the holders of more than fifty percent (50%) in
principal amount of the Notes then outstanding or, if no Note is then
outstanding, Banks having more than fifty percent (50%) of the Commitments, (a)
by notice to the Borrower, declare the Commitment of each Bank and the several
obligation of each Bank to make Loans hereunder to be terminated, whereupon the
same shall forthwith terminate, and (b) declare the Notes and all interest
accrued and unpaid thereon, and all other amounts payable under the Notes, this
Agreement and the other Loan Documents, to be forthwith due and payable,
whereupon the Notes, all such interest and all such other amounts, shall become
and be forthwith due and payable without presentment, demand, protest, or
further notice of any kind (including, without limitation, notice of default,
notice of intent to accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; provided, however, that with respect to
any Event of Default described in Sections 11.7 or 11.8 hereof, (i) the
Commitment of each Bank and the obligation of the Banks to make Loans shall
automatically be terminated and (ii) the entire unpaid principal amount of the
Notes, all interest accrued and unpaid thereon, and all such other amounts
payable under the Notes, this Agreement and the other Loan Documents, shall
automatically become immediately due and payable, without presentment demand,
protest, or any notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by the Borrower:
 
11.1  
Failure to Pay Principal or Interest.

 
The Borrower does not pay, repay or prepay any principal of or interest on any
Note when due.
 
 
43

--------------------------------------------------------------------------------

 
11.2  
Failure to Pay Fees or Other Amounts.

 
The Borrower does not pay any fee or any other obligation or amount payable
under this Agreement, the Notes, or any Loan Document within five (5) calendar
days after the same shall have become due.
 
11.3  
Other Debt Default.

 
The Borrower or any Subsidiary fails to pay principal or interest on any other
Debt aggregating more than $25,000,000 when due and any related grace period has
expired, or the holder of any of such other Debt declares such Debt due prior to
its stated maturity because of the Borrower’s or any Subsidiary’s default
thereunder and the expiration of any related grace period.
 
11.4  
Misrepresentation or Breach of Warranty.

 
Any representation or warranty made by the Borrower herein or otherwise
furnished to the Bank in connection with this Agreement or any other Loan
Document shall be incorrect, false or misleading in any material respect when
made.
 
11.5  
Violation of Negative Covenants.

 
The Borrower violates any covenant, agreement or condition contained in Sections
10.2, 10.3, 10.5, 10.6, 10.8, 10.9, 10.10, 10.11, or 10.15.
 
11.6  
Violation of Other Covenants, Etc.

 
The Borrower violates any other covenant, agreement or condition contained
herein (other than the covenants, agreements and conditions set forth or
described in Sections 11.1, 11.2, 11.3, 11.4, and 11.5 above) or in any other
Loan Document and such violation shall not have been remedied within thirty (30)
days after the earlier of (a) actual discovery by the Borrower of such violation
or (b) written notice has been received by the Borrower from the Bank or the
holder of the Note.
 
11.7  
Bankruptcy and Other Matters.

 
The Borrower or any Subsidiary of the Borrower (a) makes an assignment for the
benefit of creditors; or (b) admits in writing its inability to pay its debts
generally as they become due; or (c) generally fails to pay its debts as they
become due; or (d) files a petition or answer seeking for itself, or consenting
to or acquiescing in, any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any applicable
Debtor Law (including, without limitation, the Federal Bankruptcy Code); or (e)
there is appointed a receiver, custodian, liquidator, fiscal agent, or trustee
of the Borrower or any Subsidiary or of the whole or any substantial part of
their respective assets; or (f) any court enters an order, judgment or decree
approving a petition filed against the Borrower or any Subsidiary seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Debtor Law and either such order,
decree or judgment so filed against it is not dismissed or stayed (unless and
until such stay is no longer in effect) within thirty (30) days of entry thereof
or an order for relief is entered pursuant to any such law.
 
11.8  
Dissolution.

 
Any order is entered in any proceeding against the Borrower or any Subsidiary of
the Borrower decreeing the dissolution, liquidation, winding-up or split-up of
the Borrower or such Subsidiary, and such order remains in effect for thirty
(30) days.
 
 
44

--------------------------------------------------------------------------------

 
11.9  
Undischarged Judgment.

 
Final judgment or judgments in the aggregate, that might be or give rise to
Liens on any property of the Borrower or any Subsidiary of the Borrower, for the
payment of money in excess of $25,000,000.00 shall be rendered against the
Borrower or any Subsidiary of the Borrower and the same shall remain
undischarged for a period of thirty (30) days during which execution shall not
be effectively stayed by an unexhausted appeal process, which causes the
applicable judgment or judgments to not be final and non-appealable.
 
11.10  
Environmental Matters.

 
The occurrence of any of the following events that could result in liability to
the Borrower or any Subsidiary of the Borrower under any Environmental Law or
the creation of a Lien on any property of the Borrower or any Subsidiary in
favor of any governmental authority or any other Person for any liability under
any Environmental Law or for damages arising from costs incurred by such Person
in response to a Release or threatened Release of Hazardous Materials into the
environment if any such asserted liability or Lien could reasonably be expected
to result in a Material Adverse Effect:
 
(a) the Release of Hazardous Materials at, upon, under or within the property
owned or leased by the Borrower or any Subsidiary or any contiguous property;
 
(b) the receipt by the Borrower or any Subsidiary of any summons, claim,
complaint, judgment, order or similar notice that it is not in compliance with
or that any governmental authority is investigating its compliance with any
Environmental Law;
 
(c) the receipt by the Borrower or any Subsidiary of any notice or claim to the
effect that it is or may be liable for the Release or threatened Release of
Hazardous Materials into the environment; or
 
(d) any governmental authority incurs costs or expenses in response to the
Release of any Hazardous Material which affects in any way the properties of the
Borrower or any Subsidiary.
 
11.11  
Change of Control.

 
A Change of Control shall have occurred.
 
11.12  
Other Remedies.

 
In addition to and cumulative of any rights or remedies expressly provided for
in this Section 11, if any one or more Events of Default shall have occurred,
the Agent shall at the request, and may with the consent, of the Majority Banks
proceed to protect and enforce the rights of the Banks hereunder by any
appropriate proceedings.  The Agent shall at the request, and may with the
consent, of the Majority Banks also proceed either by the specific performance
of any covenant or agreement contained in this Agreement or by enforcing the
payment of the Notes or by enforcing any other legal or equitable right provided
under this Agreement or the Notes or otherwise existing under any law in favor
of the holder of the Notes.
 
11.13  
Remedies Cumulative.

 
No remedy, right or power conferred upon the Banks is intended to be exclusive
of any other remedy, right or power given hereunder or now or hereafter existing
at law, in equity, or otherwise, and all such remedies, rights and powers shall
be cumulative.
 
 
45

--------------------------------------------------------------------------------

 
12.  
THE AGENT

 
12.1  
Authorization and Action.

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. hereby resigns as the Existing Agent, and
the Borrower and all of the Banks agree that on the Closing Date Mizuho shall
succeed to and become the administrative agent for the Banks under this
Agreement.  Each Bank hereby appoints Mizuho as its Agent under and irrevocably
authorizes the Agent (subject to Sections 12.1 and 12.7) to take such action as
the Agent on its behalf and to exercise such powers under this Agreement and the
Notes as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  Without limitation of the
foregoing, each Bank expressly authorizes the Agent to execute, deliver, and
perform its obligations under this Agreement, and to exercise all rights,
powers, and remedies that the Agent may have hereunder.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act, or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting), upon the instructions of the Majority Banks, and such instructions
shall be binding upon all the Banks and all holders of any Note; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to this Agreement or
applicable law.  The Agent agrees to give to each Bank prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.


12.2  
Agent’s Reliance, Etc.

 
Neither the Agent nor any of its directors, officers, agents, or employees shall
be liable to any Bank for any action taken or omitted to be taken by it or them
under or in connection with this Agreement, the Notes and the other Loan
Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agent:
(a) may treat the original or any successor holder of any Note as the holder
thereof until the Agent receives notice from the Bank which is the payee of such
Note concerning the assignment of such Note; (b) may employ and consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable to any
Bank for any action taken, or omitted to be taken, in good faith by it or them
in accordance with the advice of such counsel, accountants, or experts received
in such consultations and shall not be liable for any negligence or misconduct
of any such counsel, accountants, or other experts; (c) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
opinions, certifications, statements, warranties, or representations made in or
in connection with this Agreement; (d) shall not have any duty to any Bank to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants, or conditions of this Agreement or any other instrument or document
furnished pursuant thereto or to satisfy itself that all conditions to and
requirements for any Loan have been met or that the Borrower is entitled to any
Loan or to inspect the property (including the books and records) of the
Borrower or any Subsidiary; (e) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of this Agreement
by acing upon any notice, consent, certificate, or other instrument or writing
(which may be by telegram, cable, telex, or otherwise) believed by it to be
genuine and signed or sent by the proper party or parties.
 
 
46

--------------------------------------------------------------------------------

 
12.3  
Defaults.

 
The Agent shall not be deemed to have knowledge of the occurrence of a Default
(other than the nonpayment of principal of or interest hereunder or of any fees)
unless the Agent has received notice from a Bank or the Borrower specifying such
Default and stating that such notice is a Notice of Default.  In the event that
the Agent receives such a notice of the occurrence of a Default, the Agent shall
give prompt notice thereof to the Banks (and shall give each Bank prompt notice
of each such nonpayment).  The Agent shall (subject to Section 12.7) take such
action with respect to such Default; provided that, unless and until the Agent
shall have received the directions referred to in Sections 12.1 or 12.7, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable and
in the best interest of the Banks.
 
12.4  
Mizuho and Affiliates.

 
With respect to its Commitment, any Loan made by it, and the Note issued to it,
Mizuho shall have the same rights and powers under this Agreement as any other
Bank and may exercise the same as though it were not the Agent; and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated, include Mizuho in
its individual capacity.  Mizuho and its respective Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower, any of its respective
Affiliates and any Person who may do business with or own securities of the
Borrower or any such Affiliate, all as if Mizuho were not the Agent and without
any duty to account therefor to the Banks.
 
12.5  
Non-Reliance on Agent and Other Banks.

 
Each Bank agrees that it has, independently and without reliance on the Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of  the Borrower and each Subsidiary
and its decision to enter into the transactions contemplated by this Agreement
and that it will, independently and without reliance upon the Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement.  The Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement or to inspect the properties or books of the Borrower or any
Subsidiary.  Except for notices, reports, and other documents and information
expressly required to be furnished to the Banks by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the affairs, financial condition, or
business of the Borrower or any Subsidiary (or any of their Affiliates) which
may come into the possession of the Agent or any of its Affiliates.
 
12.6  
Indemnification.

 
Notwithstanding anything to the contrary herein contained, the Agent shall be
fully justified in failing or refusing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Banks against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, and disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of its taking or continuing to take any action.  Each Bank agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower), according to
such Bank’s Pro-Rata Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, and disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or the Notes or any action taken or omitted by the
Agent under this Agreement or the Notes; provided that no Bank shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements resulting from the
gross negligence or willful misconduct of the person being indemnified; and
provided further that it is the intention of each Bank to indemnify the Agent
against the consequences of the Agent’s own negligence, whether such negligence
be sole, joint, concurrent, active or passive.  Without limitation of the
foregoing, each Bank agrees to reimburse the Agent promptly upon demand for its
Pro-Rata Percentage of any out-of-pocket expenses (including attorneys’ fees)
incurred by the Agent in connection with the preparation, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement and the Notes, to the extent that the Agent is not reimbursed for
such expenses by the Borrower.
 
 
47

--------------------------------------------------------------------------------

 
12.7  
Successor Agent.

 
The Agent may resign at any time as Agent under this Agreement by giving written
notice thereof to the Banks and the Borrower and may be removed at any time with
or without cause by the Majority Banks.  Upon any such resignation or removal,
the Majority Banks shall have the right to appoint a successor Agent.  If  no
successor Agent shall have been so appointed by the Majority Banks or shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of  notice of resignation or the Majority Banks’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Banks, appoint a successor
Agent, which shall be a commercial bank, a thrift, or other financial
institution organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$500,000,000.00. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
 
12.8  
Agent’s Reliance.

 
The Borrower shall notify the Agent in writing of the names of its officers and
employees authorized to request a Loan on behalf of the Borrower and shall
provide the Agent with a specimen signature of each such officer or
employee.  The Agent shall be entitled to rely conclusively on such officer’s or
employee’s authority to request a Loan on behalf of the Borrower until the Agent
receives written notice from the Borrower to the contrary.  The Agent shall have
no duty to verify the authenticity of the signature appearing on any Notice of
Borrowing, and, with respect to any oral request for a Loan, the Agent shall
have no duty to verify the identity of any Person representing himself as one of
the officers or employees authorized to make such request on behalf of the
Borrower.  Neither the Agent nor any Bank shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the Agent
or such Bank believes in good faith to have been given by a duly authorized
officer or other Person authorized to borrow on behalf of the Borrower or for
otherwise acting in good faith.
 
12.9 No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Arrangers,
Bookrunners, Book Managers, Documentation Agents or Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as the Agent or as a Bank hereunder.
 
 
48

--------------------------------------------------------------------------------

 
13.  
MISCELLANEOUS

 
13.1  
Representation by the Banks.

 
Each Bank represents that it is the intention of such Bank, as of the date of
its acquisition of its Note, to acquire the Note for its account or for the
account of its Affiliates, and not with a view to the distribution or sale
thereof, and, subject to any applicable laws, the disposition of such Bank’s
property shall at all times be within its control.  The Notes have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be transferred, sold or otherwise disposed of except (a) in a
registered Offering under the Securities Act; (b) pursuant to an exemption from
the registration provisions of the Securities Act; or (c) if the Securities Act
shall not apply to the Notes or the transactions contemplated hereunder as
commercial lending transactions.
 
13.2  
Amendments, Waivers, Etc.

 
No amendment or waiver of any provision of any Loan Document, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Majority Banks, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no  amendment,
waiver, or consent shall, unless in writing and signed by each Bank, do any of
the following: (a) waive any of the conditions specified in Section 8; (b)
increase the Commitment of any Bank or alter the term thereof, or subject any
Bank to any additional or extended obligations; (c) change the principal of, or
rate of interest on, any Note, or  any fees or other amounts payable hereunder;
(d) postpone any date fixed for any payment of principal of, or interest on, any
Note, or any fees (including, without limitation, any fee) or other amounts
payable hereunder; (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of any Note, or the number of Banks which
shall be required for Banks, or any of them, to take any action hereunder; or
(f) amend this Section 13.2; and provided, further, that no amendment, waiver,
or consent shall, unless in writing and signed by the Agent in addition to each
Bank, affect the rights or duties of the Agent under any Loan Document.  No
failure or delay on the part of any Bank or the Agent in exercising any power or
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No course
of dealing between the Borrower and any Bank or the Agent shall operate as a
waiver of any right of any Bank or the Agent.  No modification or waiver of any
provision of this Agreement or the Note nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
 
 
49

--------------------------------------------------------------------------------

 
13.3  
Reimbursement of Expenses.

 
The Borrower agrees to reimburse each Bank for its reasonable out-of-pocket
expenses, including the reasonable fees and expenses of counsel to each Bank, in
connection with the transactions contemplated by this Agreement, whether or not
such contemplated transactions shall be consummated, or any of them, or
otherwise in connection with this Agreement, including its negotiation,
preparation, execution, administration, modification and enforcement, and all
reasonable fees, including the reasonable fees and expenses of counsel to the
Agent and each Bank, costs and expenses of the Agent for environmental
consultants and costs and expenses of the Agent and each Bank in connection with
due diligence, transportation, computer time and research and duplication.  The
Borrower agrees to pay any and all stamp and other taxes which may be payable or
determined to be payable in connection with the execution and delivery of this
Agreement or the Notes, and to save any holder of any Note harmless from any and
all liabilities with respect to or resulting from any delay or omission to pay
any such taxes.  The obligations of the Borrower under this Section 13.3 shall
survive the termination of this Agreement and/or the payment of the Notes.
 
13.4  
Notices.

 
All notices and other communications provided for herein shall be in writing
(including telex, facsimile, or cable communication) and shall be mailed,
telecopied, telexed, cabled or delivered addressed as follows:
 
(a)                      If to the Borrower, to it
at:                                        Southern Union Company
 
5444 Westheimer Road
 
Houston, Texas 77056
 
Attention:  Chief Financial Officer
 
Fax:  (713) 989-7505
 
 
             with a copy to:                     Southern Union Company
 
5444 Westheimer Road
 
Houston, Texas 77056
 
Attention:  Corporate Secretary
 
Fax:  (713) 989-1212
 
 
(b)                            If to the Agent, to it
at:                                       Mizuho Corporate Bank (USA)
 
1251 Avenue of the Americas
 
New York, New York  10020
 
Attention: Leon Mo
 
Fax: (212) 282-4488
 
or to such other address as shall be designated by such the Borrower or the
Agent in a written notice to the other party and, as to each other party, at
such address as shall be designated by such party in a written notice to the
Borrower and the Agent.  All such notices and communications shall, when mailed,
telecopied, telexed, transmitted, or cabled, become effective when deposited in
the mail, confirmed by telex answer back, transmitted to the telecopier, or
delivered to the cable company, except that notices and communications to the
Agent or to a Bank under Section 2.2 and Section 2.8 shall not be effective
until actually received by the Agent or such Bank, as applicable.
 
13.5  
Governing Law; Venue.

 
This Agreement and the Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to conflicts of laws
(other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law).  This Agreement, the Note, and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.  EACH OF THE PARTIES IRREVOCABLY CONSENTS TO THE EXCLUSIVE
PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF
NEW YORK.
 
 
50

--------------------------------------------------------------------------------

 
13.6  
Survival of Representations, Warranties and Covenants.

 
All representations, warranties and covenants contained herein or made in
writing by the Borrower in connection herewith shall survive the execution and
delivery of  this Agreement and the Notes, and will bind and inure to the
benefit of the respective successors and assigns of the parties hereto, whether
so expressed or not, provided that the undertaking of the Banks to make the
Loans to the Borrower shall not inure to the benefit of any successor or assign
of the Borrower.  No investigation at any time made by or on behalf of the Banks
shall diminish the Banks’ rights to rely on any representations made herein or
in connection herewith.  All statements contained in any certificate or other
written instrument delivered by the Borrower or by any Person authorized by the
Borrower under or pursuant to this Agreement or in connection with the
transactions contemplated hereby shall constitute representations and warranties
hereunder as of the time made by the Borrower.
 
13.7  
Counterparts.

 
This Agreement may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original instrument and all such separate
counterparts shall constitute but one and the same instrument.
 
13.8  
Separability.

 
Should any clause, sentence, paragraph or section of this Agreement be
judicially declared to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
and the parties hereto agree that the part or parts of this Agreement so held to
be invalid, unenforceable or void will be deemed to have been stricken herefrom
and the remainder will have the same force and effectiveness as if such part or
parts had never been included herein.  Each covenant contained in this Agreement
shall be construed (absent an express contrary provision herein) as being
independent of each other covenant contained herein, and compliance with any one
covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with one or more other covenants.
 
13.9  
Descriptive Headings.

 
The section headings in this Agreement have been inserted for convenience only
and shall be given no substantive meaning or significance whatsoever in
construing the terms and provisions of this Agreement.
 
13.10  
Accounting Terms.

 
All accounting terms used herein which are not expressly defined in the
Agreement, or the respective meanings of which are not otherwise qualified,
shall have the respective meanings given to them in accordance with GAAP.
 
13.11  
Limitation of Liability.

 
No claim may be made by the Borrower or any other Person against the Agent or
any Bank or the Affiliates, directors, officers, employees, attorneys, or agents
of the Agent or any Bank for any special, indirect, consequential, or punitive
damages in respect to any claim for breach of contract arising out of or related
to the transactions contemplated by this Agreement, or any act, omission, or
event occurring in connection herewith and the Borrower hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
 
51

--------------------------------------------------------------------------------

 
13.12  
Set-Off.

 
The Borrower hereby gives and confirms to each Bank a right of set-off of all
moneys, securities and other property of the Borrower (whether special, general
or limited) and the proceeds thereof, now or hereafter delivered to remain with
or in transit in any manner to such Bank, its Affiliates, correspondents or
agents from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of such Bank,
its Affiliates, correspondents or agents in any way, and also, any balance of
any deposit accounts and credits of the Borrower with, and any and all claims of
security for the payment of the Notes and of all other liabilities and
obligations now or hereafter owed by the Borrower to such Bank, contracted with
or acquired by such Bank, whether such liabilities and obligations be joint,
several, absolute, contingent, secured, unsecured, matured or unmatured, and the
Borrower hereby authorizes each Bank, its Affiliates, correspondents or agents
at any time or times, without prior notice, to apply such money, securities,
other property, proceeds, balances, credits of claims, or any part of the
foregoing, to such liabilities in such amounts as it may select, whether such
liabilities be contingent, unmatured or otherwise, and whether any collateral
security therefor is deemed adequate or not.  The rights described herein shall
be in addition to any collateral security, if any, described in any separate
agreement executed by the Borrower.
 
13.13  
Sale or Assignment.

 
(a) Subject to the prior written consent of the Agent and the Borrower, such
consent not to be unreasonably withheld or delayed, each Bank may assign to an
Eligible Assignee all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Note held by it); provided, however, that: (i) each such assignment shall be
of a constant, and not a varying, percentage of all of the assigning Banks
rights and obligations under this Agreement; (ii) the amount of the Commitment
or Loan so assigned shall equal or exceed $5,000,000.00; (iii) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register (as hereinafter defined), an Assignment and
Acceptance in the form of Exhibit C attached hereto and made a part hereof (the
“Assignment and Acceptance”), together with any Note subject to such assignment
and a fee of $3,500.00 payable by the assigning Bank to the Agent; (iv) any such
assignment from one Bank to another Bank that is not a Defaulting Bank shall not
require the consent of the Agent or the Borrower if such assignment does not
result in any Bank holding more than 60% of the aggregate outstanding Loans; and
(v) any such assignment shall not require the consent of the Borrower if a
Default or Event of Default shall have occurred and is then continuing.  Upon
such execution, delivery, acceptance, and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be the date on which such Assignment and Acceptance is accepted by the
Agent, (A) the Eligible Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Bank
under the Loan Documents, and (B) the Bank assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under the Loan Documents (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Bank’s rights
and obligations under the Loan Documents, such Bank shall cease to be a party
thereto).
 
 
52

--------------------------------------------------------------------------------

 
(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the Eligible Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with any Loan Document
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Bank makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or any Subsidiary of the Borrower or the performance or observance by
the Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such Eligible Assignee
confirms that it has received a copy of the Loan Documents, together with copies
of the financial statements referred to in Section 7.2 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Eligible
Assignee, independently and without reliance upon the Agent, such assigning
Bank, or any Bank and based on such documents and information as it shall deem
appropriate at the time, will continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Eligible Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under any Loan Document as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (vi) such Eligible Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of any
Loan Document are required to be performed by it as a Bank.
 
(c) The Agent shall maintain at its address referred to in Section 13.4 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of Banks and the Commitment of,
and principal amount of the Loans owing to, each Bank from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent, and Banks may
treat each Person whose name is recorded in the Register as Bank hereunder for
all purposes of the Loan Documents.  The Register shall be available for
inspection by the Borrower or any Bank at any reasonable time and from time to
time upon reasonable prior notice.
 
 
53

--------------------------------------------------------------------------------

 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank, together with any Note subject to such assignment, the Agent, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C, shall (i) accept such Assignment and Acceptance; (ii) record the
information contained therein in the Register; and (iii) give prompt notice
thereof to the Borrower.  Within three (3) Business Days after its receipt of
such notice, the Borrower at its own expense, shall execute and deliver to the
Agent in exchange for each surrendered Note a new Note to the order of such
Eligible Assignee in an amount equal to the Loans assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Bank has retained any Loans
hereunder, a new Note to the order of the assigning Bank in an amount equal to
the Loans retained by it hereunder.  The new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit C attached hereto and
made a part hereof.  Upon receipt by the Agent of each such new Note conforming
to the requirements set forth in the preceding sentences, the Agent shall return
to the Borrower each such surrendered Note marked to show that each such
surrendered Note has been replaced, renewed, and extended by such new Note.
 
(e) Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of the Note held by it);
provided, however, that (i) each Bank’s obligations under this Agreement shall
remain unchanged; (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations; (iii) except as provided
below, such Bank shall remain the holder of any such Note for all purposes of
this Agreement; and (iv) the participating banks or other entities shall be
entitled to the benefits of Section 2.9 to recover costs, losses and expenses in
the circumstances, and to the extent provided in Section 2.9, as though such
participant were a Bank; provided, however, the amounts to which a participant
shall be entitled to obtain pursuant to Section 2.9 shall be determined by
reference to such participant’s selling Bank and shall be recoverable solely
from such selling Bank and (v) the Borrower, the Agent and the other Banks shall
continue to deal solely and directly with the selling Bank in connection with
such Bank’s rights and obligations under this Agreement and the other Loan
Documents; provided, however, the selling Bank may grant a participant rights
with respect to amendments, modification or waivers with respect to any  fees
payable hereunder to such Bank (including the amount and the dates fixed for the
payment of any such fees) or the amount of principal or the rate of interest
payable on, the dates fixed for any payment of principal or interest on, the
Loans, or the release of any obligations of the Borrower hereunder and under the
other Loan Documents, or the release of any security for any of the
Obligations.  Except with respect to cost protections contained in Sections 2.9,
no participant shall be a third party beneficiary of this Agreement and shall
not be entitled to enforce any rights provided to its selling Bank against the
Borrower under this Agreement.
 
(f) Notwithstanding anything herein to the contrary, each Bank may pledge and
assign all or any portion of its rights and interests under the Loan Documents
to any Federal Reserve Bank.
 
 
54

--------------------------------------------------------------------------------

 
(g) Notwithstanding anything herein to the contrary, each Bank may assign all or
a portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments and the Note
held by it) to one or more Bank Affiliates without the prior written consent of
the Borrower.  For purposes of this Section 13.13, “Bank Affiliate” shall mean
(a) with respect to any Bank, (i) an Affiliate of such Bank or (ii) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Bank or an Affiliate of such Bank and (b) with respect to any
Bank that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Bank or by an
Affiliate of such investment advisor.  Each Bank Affiliate shall be deemed for
purposes hereof to be an “Eligible Assignee.”
 
13.14  
Non U.S. Banks.

 
Prior to the date of the initial Loans hereunder, and from time to time
thereafter if requested by the Borrower or the Agent, each Bank organized under
the laws of a jurisdiction outside the United States of America shall provide
the Agent and the Borrower with the forms prescribed by the Internal Revenue
Service of the United States of America certifying such Banks exemption from
United States withholding taxes with respect to all payments to be made to such
Bank hereunder or under such Bank’s Note.  Unless the Borrower and the Agent
have received forms or other documents satisfactory to them indicating that
payments hereunder or under such Bank’s Note are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Borrower or the Agent shall withhold taxes from such payments at
the applicable statutory rate in the case of payments to or for any Bank
organized under the laws of a jurisdiction outside the United States.
 
13.15  
Interest.

 
All agreements between the Borrower, the Agent or any Bank, whether now existing
or hereafter arising and whether written or oral, are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of demand being
made on any Note or otherwise, shall the amount paid, or agreed to be paid, to
the Agent or any Bank for the use, forbearance, or detention of the money to be
loaned under this Agreement or otherwise or for the payment or performance of
any covenant or obligation contained herein or in any document related hereto
exceed the amount permissible at the Highest Lawful Rate.  If, as a result of
any circumstances whatsoever, fulfillment of any provision hereof or of any of
such documents, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by applicable usury law,
then, ipso facto, the obligation to be filled shall be reduced to the limit of
such validity, and if, from any such circumstance, the Agent or any Bank shall
ever receive interest or anything which might be deemed interest under
applicable law which would exceed the amount permissible at the Highest Lawful
Rate, such amount which would be excessive interest shall be applied to the
reduction of the principal amount owing on account of the Notes or the amounts
owing on other obligations of the Borrower to the Agent or any Bank under this
Agreement or any document related hereto and not to the payment of interest, or
if such excessive interest exceeds the unpaid principal balance of the Notes and
the amounts owing on other obligations of the Borrower to the Agent or any Bank
under this Agreement or any document related hereto, as the case may be, such
excess shall be refunded to the Borrower. All sums paid or agreed to be paid to
the Agent or any Bank for the use, forbearance, or detention of the indebtedness
of the Borrower to the Agent or any Bank shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of  the principal
thereof  (Including the period of any renewal or extension thereof) so that the
interest on account of such indebtedness shall not exceed the Highest Lawful
Rate. The terms and provisions of this Section 13.15 shall control and supersede
every other provision of all agreements between the Borrower and the Banks.
 
 
55

--------------------------------------------------------------------------------

 
13.16  
Indemnification.

 
THE BORROWER AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS THE AGENT, EACH BANK
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS, AND
EACH OF THEM (THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ALL CLAIMS, ACTIONS,
SUITS, AND OTHER LEGAL PROCEEDINGS, DAMAGES, COSTS, INTEREST, CHARGES, TAXES,
COUNSEL FEES, AND OTHER EXPENSES AND PENALTIES (INCLUDING WITHOUT LIMITATION ALL
ATTORNEY FEES AND COSTS OR EXPENSES OF SETTLEMENT) WHICH ANY OF THE INDEMNIFIED
PARTIES MAY SUSTAIN OR INCUR BY REASON OF OR ARISING OUT OF (a) THE MAKING OF
ANY LOAN HEREUNDER, THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE NOTES
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY AND THE EXERCISE
OF ANY OF THE BANKS’ RIGHTS UNDER THIS AGREEMENT AND THE NOTES OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, DAMAGES, COSTS, AND EXPENSES INCURRED BY ANY OF
THE INDEMNIFIED PARTIES IN INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, OR
PROVIDING EVIDENCE, PRODUCING DOCUMENTS, OR TAKING ANY OTHER ACTION IN RESPECT
OF ANY COMMENCED OR THREATENED LITIGATION UNDER ANY FEDERAL SECURITIES LAW OR
ANY SIMILAR LAW OF ANY JURISDICTION OR AT COMMON LAW OR (b) ANY AND ALL CLAIMS
OR PROCEEDINGS (WHETHER BROUGHT BY A PRIVATE PARTY, GOVERNMENTAL AUTHORITY OR
OTHERWISE) FOR BODILY INJURY, PROPERTY DAMAGE, ABATEMENT, REMEDIATION,
ENVIRONMENTAL DAMAGE, OR IMPAIRMENT OR ANY OTHER INJURY OR DAMAGE RESULTING FROM
OR RELATING TO THE RELEASE OF ANY HAZARDOUS MATERIALS LOCATED UPON, MIGRATING
INTO, FROM, OR THROUGH OR OTHERWISE RELATING TO ANY PROPERTY OWNED OR LEASED BY
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER (WHETHER OR NOT THE RELEASE OF
SUCH HAZARDOUS MATERIALS WAS CAUSED BY THE BORROWER, ANY SUBSIDIARY OF THE
BORROWER, A TENANT, OR SUBTENANT OF THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER, A PRIOR OWNER, A TENANT, OR SUBTENANT OF ANY PRIOR OWNER OR ANY OTHER
PARTY AND WHETHER OR NOT THE ALLEGED LIABILITY IS ATTRIBUTABLE TO THE HANDLING,
STORAGE, GENERATION, TRANSPORTATION, OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR
THE MERE PRESENCE OF ANY HAZARDOUS MATERIALS ON SUCH PROPERTY; PROVIDED THAT THE
BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTIES WHERE THE RELEASE OF
SUCH HAZARDOUS MATERIALS OCCURS AT ANY TIME AT WHICH THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER CEASES TO OWN OR LEASE SUCH PROPERTY); PROVIDED
FURTHER THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO THE BENEFITS OF
THIS  SECTION 13.16 TO THE EXTENT ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
CONTRIBUTED TO ITS LOSS. THIS AGREEMENT IS INTENDED TO PROTECT AND INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST ALL RISKS HEREBY ASSUMED BY THE BORROWER; AND
PROVIDED FURTHER THAT IT IS THE INTENTION OF THE BORROWER TO INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE.  FOR
PURPOSES OF THE FOREGOING SECTION 13.16, THE PHRASE “CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY” SET FORTH IN SUBPARAGRAPH (a) ABOVE SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE FINANCING OF ANY CORPORATE TAKEOVER
PERMITTED HEREUNDER AND THE BORROWER’S USE OF THE LOAN PROCEEDS FOR THE PURPOSE
OF ACQUIRING ANY EQUITY INTERESTS DESCRIBED IN SUBPARAGRAPH (ii) OF THE
DEFINITION OF “QUALIFYING ASSETS” SET FORTH IN THIS AGREEMENT (AS
AMENDED).   THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 13.16 SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF THE NOTES.
 
 
56

--------------------------------------------------------------------------------

 
13.17  
Payments Set Aside.

 
To the extent that the Borrower makes a payment or payments to the Agent or any
Bank or the Agent or any Bank exercises its right of set off, and such payment
or payments or the proceeds of such set off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other Person under any
Debtor Law or equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and shall continue in full force and
effect as if such payment had not been made or set off had not occurred.
 
13.18  
Loan Agreement Controls.

 
If there are any conflicts or inconsistencies among this Agreement and any other
document executed in connection with the transactions connected herewith, the
provisions of this Agreement shall prevail and control.
 
13.19  
Obligations Several.

 
The obligations of each Bank under this Agreement and the Note to which it is a
party are several, and no Bank shall be responsible for any obligation or
Commitment of any other Bank under this Agreement and the Note to which it is a
party.  Nothing contained in this Agreement or the Note to which it is a party,
and no action taken by any Bank pursuant thereto, shall be deemed to constitute
the Banks to be a partnership, an association, a joint venture, or any other
kind of entity.
 
13.20  
Pro Rata Treatment.

 
All Loans under, and all payments and other amounts received in connection with
this Agreement (including, without limitation, amounts received as a result of
the exercise by any Bank of any right of set off) shall be effectively shared by
the Banks ratably in accordance with the respective Pro-Rata Percentages of the
Banks.  If any Bank shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set off, or otherwise) on account of the
principal of, or interest on, or fees in respect of, any Note held by it (other
than pursuant to Section 2.9) in excess of its Pro-Rata Percentage of payments
on account of similar Notes obtained by all the Banks, such Bank shall forthwith
purchase from the other Banks such participations in the Notes or Loans made by
them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such recovery together with
an amount equal to such Bank’s ratable share (according to the proportion of (a)
the amount of such Bank’s required repayment to (b) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so
recovered.  Disproportionate payments of interest shall be shared by the
purchase of separate participations in unpaid interest obligations,
disproportionate payments of fees shall be shared by the purchase of separate
participations in unpaid fee obligations, and disproportionate payments of
principal shall be shared by the purchase of separate participations in unpaid
principal obligations.  The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 13.20 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.   Notwithstanding the foregoing, a Bank may receive and retain an
amount in excess of its Pro- Rata Percentage to the extent but only to the
extent, that such excess results from such Bank’s Highest Lawful Rate exceeding
another Bank’s Highest Lawful Rate.
 
 
57

--------------------------------------------------------------------------------

 
13.21  
Final Agreement.

 
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENT’S OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
13.22  
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY)
 
.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
13.23  
USA Patriot Act Notice.

 
Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Bank or the Agent, as applicable, to
identify the Borrower in accordance with the Act.  In the event of a Change in
Ownership, the Borrower acknowledges that each Bank and the Agent will be
required to obtain, verify and record information that identifies the Borrower
in accordance with the Act and agrees that such information will be provided by
the Borrower that will allow such Bank or the Agent, as applicable, to identify
the Borrower in accordance with the Act.
 
13.24  
No Fiduciary Duty.

 
The Agent, each Bank and their Affiliates (collectively, solely for purposes of
this paragraph, the “Banks”), may have economic interests that conflict with
those of the Borrower, its stockholders and/or its affiliates.  The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Bank, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other.  The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Banks, on the one hand, and the Borrower, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Bank has assumed an advisory or fiduciary responsibility in favor of the
Borrower, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Bank is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Borrower, in connection with such
transaction or the process leading thereto.
 
[Signatures on Following Pages.]
 

1936560v81936560v8
 
58

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement on the dates set forth below to be
effective as of the date first written above.
 
SOUTHERN UNION COMPANY


By: /s/MICHAEL J. MCLAUGHLIN
Name:  Michael J.
McLaughlin                                                                         
Title:  Vice President and
Treasurer                                                                           



                     Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 



MIZUHO CORPORATE BANK (USA),
as Administrative Agent and as a Bank




By:  /s/ LEON MO
Name:  Leon
Mo                                                                          
Title:  Senior Vice
President                                                                         



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent and as a Bank




By:  /s/ LAURANCE J. BRESSLER
Name:  Laurance J.
Bressler                                                                           
Title:  Authorized
Signatory                                                                         



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agent and as a Bank




By:  /s/ MASAKAZU HASEGAWA
Name:  Masakazu
Hasegawa                                                                         
Title:  General Manager

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Bank




By:  /s/ KEVIN S. MCFADDEN
Name:  Kevin S.
McFadden                                                                          
Title:  Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,
as a Bank




By:  /s/ WILLIAM ROGERS
Name:  William
Rogers                                                                          
Title:  Managing
Director                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Bank




By:  /s/ CINDY M. MATULA
Name:  Cindy M.
Matula                                                                         
Title:  President - Austin
Region                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

COMERICA BANK,
as a Bank




By:  /s/ JOEY POWELL
Name:  Joey
Powell                                                                         
Title:  Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

COMPASS BANK,
as a Bank




By:  /s/ GREG DETERMANN
Name:  Greg
Determann                                                                         
Title:  Senior Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BAYERISCHE LANDESBANK,
NEW YORK BRANCH,
as a Bank




By:  /s/ ALEXANDER KOHNERT
Name:  Alexander
Kohnert                                                                         
Title:  Senior Vice
President                                                                         




By:  /s/ GINA HOEY
Name:  Gina
Hoey                                                                         
Title:  Vice
President                                                                         



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Bank




By:  /s/ KATIE M. MIKULA
Name:  Katie M.
Mikula                                                                         
Title:  Credit
Officer                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SOVEREIGN BANK,
as a Bank




By:  /s/ ROBERT D. LANIGAN
Name:  Robert D.
Lanigan                                                                          
Title:  Senior Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Bank




By:  /s/ RONALD E. MCKAIG
Name:  Ronald E.
McKaig                                                                           
Title:  Senior Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
as a Bank




By:  /s/ JAY T. SARTAIN
Name:  Jay T.
Sartain                                                                         
Title:  Authorized
Signatory                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
as a Bank




By:  /s/ DARRELL STANLEY
Name:  Darrell
Stanley                                                                         
Title:  Managing
Director                                                                         




By:  /s/ SHARADA MANNO
Name:  Sharada
Manno                                                                         
Title:  Director                                                                         



Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as a Bank




By:  /s/ ROGER ERIC SEARLS
Name:  Roger Eric
Searls                                                                         
Title:  Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

UMB BANK, N.A.,
as a Bank




By:  /s/ DAVID A. PROFFITT
Name:  David A.
Proffitt                                                                         
Title:  Senior Vice
President                                                                         

Signature Page to Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 
FORM OF NOTE
 




$___________                                                                                                                                                                                                                                                                    
____________, 20__


FOR VALUE RECEIVED, the undersigned, SOUTHERN UNION COMPANY, a corporation
organized under the laws of Delaware (the “Borrower”), HEREBY PROMISES TO PAY to
the order of ___________________________________ (the “Bank”), on or before
_______________________ (the “Maturity Date”), the principal sum of
________________ Million and No/ 100ths Dollars ($_,000,000.00) in accordance
with the terms and provisions of that certain Amended and Restated Credit
Agreement dated August 3, 2010, by and among the Borrower, the Bank, the other
banks named on the signature pages thereof, and MIZUHO CORPORATE BANK (USA), as
Agent for the Banks (the “Credit Agreement”).  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
 
The outstanding principal balance of this Note shall be payable at the Maturity
Date.  The Borrower promises to pay interest on the unpaid principal balance of
this Note from the date of any Loan evidenced by this Note until the principal
balance thereof is paid in full.  Interest shall accrue on the outstanding
principal balance of this Note from and including the date of any Loan evidenced
by this Note to but not including the Maturity Date at the rate or rates, and
shall be due and payable on the dates, set forth in the Credit Agreement.  Any
amount not paid when due with respect to principal (whether at stated maturity,
by acceleration or otherwise), costs or expenses, or, to the extent permitted by
applicable law, interest, shall bear interest from the date when due to and
excluding the date the same is paid in full, payable on demand, at the rate
provided for in Section 2.6(b) of the Credit Agreement.
 
Payments of principal and interest, and all amounts due with respect to costs
and expenses, shall be made in lawful money of the United States of America in
immediately available funds, without deduction, set off or counterclaim to the
account of the Agent at the principal office of Mizuho Corporate Bank (USA) in
New York, New York (or such other address as the Agent under the Credit
Agreement may specify) not later than noon (New York time) on the dates on which
such payments shall become due pursuant to the terms and provisions set forth in
the Credit Agreement.
 
If any payment of interest or principal herein provided for is not paid when
due, then the owner or holder of this Note may at its option, by notice to the
Borrower, declare the unpaid, principal balance of this Note, all accrued and
unpaid interest thereon and all other amounts payable under this Note to be
forthwith due and payable, whereupon this Note, all such interest and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest, notice of intent to accelerate, notice of actual
acceleration or further notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
Exhibit A - 1
 

--------------------------------------------------------------------------------

 
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or public holiday on which the Agent is not open for business,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.
 
In addition to all principal and accrued interest on this Note, the Borrower
agrees to pay (a) all reasonable costs and expenses incurred by the Agent and
all owners and holders of this Note in collecting this Note through any probate,
reorganization bankruptcy or any other proceeding and (b) reasonable attorneys’
fees when and if this Note is placed in the hands of an attorney for collection
after default.
 
All agreements between the Borrower and the Bank, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of demand being
made on this Note or otherwise, shall the amount paid, or agreed to be paid, to
the Bank for the use, forbearance, or detention of the money to be loaned under
the Credit Agreement and evidenced by this Note or otherwise or for the payment
or performance of any covenant or obligation contained in the Credit Agreement
or this Note exceed the amount permissible at Highest Lawful Rate.  If as a
result of any circumstances whatsoever, fulfillment of any provision hereof or
of the Credit Agreement at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by applicable usury
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance, the Bank shall ever
receive interest or anything which might be deemed interest under applicable law
which would exceed the amount permissible at the Highest Lawful Rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal amount owing on account of this Note or the amounts owing on other
obligations of the Borrower to the Bank under the Credit Agreement and not to
the payment of interest, or if such excessive interest exceeds the unpaid
principal balance of this Note and the amounts owing on other obligations of the
Borrower to the Bank under the Credit Agreement, as the case may be, such excess
shall be refunded to the Borrower.  In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Highest Lawful
Rate, the Borrower and the Bank shall, to the maximum extent permitted under
applicable law, (a) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of this Note, all interest at any time
contracted for, charged, received or reserved in connection with the
indebtedness evidenced by this Note.
 
This Note is one of the Notes provided for in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions and with the effect therein
specified, and provisions to the effect that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Highest Lawful Rate.  It is contemplated that by
reason of prepayments or repayments hereon prior to the Maturity Date, there may
be times when no indebtedness is owing hereunder prior to such date; but
notwithstanding such occurrence this Note shall remain valid and shall be in
full force and effect as to Loans made pursuant to the Credit Agreement
subsequent to each such occurrence.
 
Exhibit A - 2
 

--------------------------------------------------------------------------------

 
Except as otherwise specifically provided for in the Credit Agreement, the
Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security hereof, in whole or in part, with or without notice,
before or after maturity.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAW.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its officer thereunto duly authorized effective as of the date
first above written.
 


SOUTHERN UNION COMPANY




By:  _________________________________
Name:  _______________________________                                                                         
Title:  ________________________________                                                                         



Exhibit A - 3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
NOTICE OF BORROWING
 
The undersigned hereby certifies that s/he is an officer of SOUTHERN UNION
COMPANY, a corporation organized under the laws of Delaware (the “Borrower”),
authorized to execute this Notice of Borrowing on behalf of the Borrower.  With
reference to that certain Amended and Restated Credit Agreement dated August 3,
2010 (as same may be amended, modified, increased, supplemented and/or restated
from time to time, the “Credit Agreement”) entered into by and among the
Borrower, MIZUHO CORPORATE BANK (USA), as Agent for the Banks, and the Banks
identified therein, the undersigned hereby gives Agent irrevocable notice that
the Borrower wishes to borrow under the Credit Agreement as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):
 
(a)           Borrower requests that the Banks advance to the Borrower the
aggregate sum of $__________ on August 3, 2010.  The initial Loans shall consist
of [Alternate Base Rate Loans][Eurodollar Rate Loans and the Rate Period shall
commence on _______________, 2010 and end on _________.]
 
(b)           The proceeds of the initial Loans shall be applied by the Agent to
refinance existing indebtedness under the Existing Agreement in accordance with
the Commitments on Schedule 2.1 to the Credit Agreement, and any excess proceeds
shall be deposited into Borrower’s deposit account described as follows:
 
Financial
Institution:   _____________________                                                             
ABA
No.:   _____________________________                                                   
Account
No.:   __________________________                                                   
Account Name: Southern Union Company
Reference:  _____________________________                                                    


(c)           As of the date hereof, and as a result of the making of the
requested Loans, there does not and will not exist any Default or Event of
Default.
 
(d)           The representations and warranties contained in Section 7 of the
Credit Agreement are true and correct in all material respects as of the date
hereof and shall be true and correct upon the making of the requested Loan, with
the same force and effect as though made on and as of the date hereof and
thereof.
 
EXECUTED AND DELIVERED this _____  day of  ___________, 2010.


SOUTHERN UNION COMPANY




By:  __________________________
Name:  ________________________                                                                         
Title:  _________________________                                                                         


 

                    Exhibit B - 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
ASSIGNMENT AND ACCEPTANCE
 




[NAME AND ADDRESS OF
ASSIGNING BANK]
 






 _______________, 20__


________________________
________________________
________________________
________________________









 
Re:           Southern Union Company Credit Agreement

 
Ladies and Gentlemen:


We have entered into an Amended and Restated Credit Agreement dated as of August
3, 2010 (the “Credit Agreement”), among certain banks (including us), Mizuho
Corporate Bank (USA), as Agent for the Banks named therein (the “Agent”) and
Southern Union Company (the “Company”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.
 
Each reference to the Credit Agreement, the Notes, or any other document
evidencing or governing the Loans (all such documents collectively, the
“Financing Documents”) includes each such document as amended, modified,
extended or replaced from time to time.  All times are Houston times.
 
1.           ASSIGNMENT.  We hereby sell you and assign to you without recourse,
and you hereby unconditionally and irrevocably acquire for your own account and
risk, a _____ percent (____%) undivided interest (“your assigned share”) in each
of the following (the “Assigned Obligations”):
 
a.           our Note; and
 
b.           all Loans and interest thereon as provided in Section 2 of the
Credit Agreement.
 
Exhibit C-1
 

--------------------------------------------------------------------------------

 
2.           MATERIALS PROVIDED ASSIGNEE
 
a.           We will promptly request that the Company issue new Notes to us and
to you in substitution for our Note to reflect the assignment set forth
herein.  Upon issuance of such substitute Notes, (i) you will become a Bank
under the Credit Agreement, (ii) you will assume our obligations under the
Credit Agreement to the extent of your assigned share, and (iii) the Company
will release us from our obligations under the Credit Agreement to the extent,
but only to the extent, of your assigned share.  The Company consents to such
release by signing this Agreement where indicated below.  As a Bank, you will be
entitled to the benefits and subject to the obligations of a “Bank”, as set
forth in the Credit Agreement, and your rights and liabilities with respect to
the other Banks and the Agent will be governed by the Credit Agreement,
including without limitation Section 12 thereof.
 
b.           We have furnished you copies of the Credit Agreement, our Note and
each other Financing Document you have requested.  We do not represent or
warrant (i) the priority, legality, validity, binding effect or enforceability
of any Financing Document or any security interest created thereunder, (ii) the
truthfulness and accuracy of any representation contained in any Financing
Document, (iii) the filing or recording of any Financing Document necessary to
perfect any security interest created thereunder, (iv) the financial condition
of the Company or any other Person obligated under any Financing Document, any
financial or other information, certificate, receipt or other document furnished
or to be furnished under any Financing Document or (v) any other matter not
specifically set forth herein having any relation to any Financing Document,
your interest in one Note, the Company or any other Person.  You represent to us
that you are able to make, and have made, your own independent investigation and
determination of the foregoing matters, including, without limitation, the
credit worthiness of the Company and the structure of the transaction.
 
3.           GOVERNING LAW; JURISDICTION.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.  You
irrevocably submit to the jurisdiction of any State or Federal court sitting in
the State of New York in any suit, action or proceeding arising out of or
relating to this Agreement and irrevocably waive any objection you may have to
this laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum.  We may serve process in any manner permitted by law and
may bring proceedings against you in any other jurisdiction.
 
4.           NOTICES.  All notices and other communications given hereunder to a
party shall be given in writing (including bank wire, telecopy, telex or similar
writing) at such party’s address set forth on the signature pages hereof or such
other address as such party may hereafter specify by notice to the other
party.  Notice may also be given by telephone to the Person, or any other
officer in the office, listed on the signature pages hereof if confirmed
promptly by telex or telecopy.  Notices shall be effective immediately, if given
by telephone; upon transmission, if given by bank wire, telecopy or telex; five
days after deposit in the mails, if mailed; and when delivered, if given by
other means.
 
5.           AUTHORITY.  Each of us represents and warrants that the execution
and delivery of  this Agreement have been validly authorized by all necessary
corporate action and that this Agreement constitutes a valid and legally binding
obligation enforceable against it in accordance with its terms.
 
Exhibit C-2
 

--------------------------------------------------------------------------------

 
6.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, and by each party on separate counterparts, each of which shall be
an original but all of which taken together shall be but one instrument.
 
7.           AMENDMENTS.  No amendment modification or waiver of any provision
of this Agreement shall be effective unless in writing and signed by the party
against whom enforcement is sought.
 
If the foregoing correctly sets forth our agreement, please so indicate by
signing the enclosed copy of this Agreement and returning it to us.
 


Very truly yours,




_________________________________________


By:  ______________________________________
Name:  _____________________________________                                                                         
Title:  ______________________________________                                                                         


[Street
Address]  _____________________________                                                                         
[City, State, Zip
Code]  _________________________                                                                         
Telephone:  _________________________________                                                                         
Telecopy:  __________________________________                                                                         


AGREED AND ACCEPTED:
 
________________________________




By:   ____________________________
         ____________________________
         ____________________________
         ____________________________        








Attention:  _______________________                    
Telephone: _______________________                     
Telecopy:  _______________________                    
Account for
Payments: ______________                                                     




Exhibit C-3
 

--------------------------------------------------------------------------------

 


 
ASSIGNMENT APPROVED PURSUANT TO SECTION 13.13 OF THE CREDIT
AGREEMENT AND RELEASE APPROVED IN SECTION 2 OF THIS AGREEMENT:
 


SOUTHERN UNION COMPANY




By: ______________________________          
Name:  ___________________________         
Title:  ____________________________         





Exhibit C – 4
 
 

--------------------------------------------------------------------------------

 
